Execution

Exhibit 10.14

SUBLEASE

This SUBLEASE (the “Sublease”) is dated as of the 20th day of November, 2015 by
and between CIMPRESS USA INCORPORATED, a Delaware corporation (“Sublandlord”),
and CHIASMA, INC., a Delaware corporation (“Subtenant”).

RECITALS

WHEREAS, pursuant to that certain Lease dated July 31, 2013, by and between 275
Wyman LLC, a Delaware limited liability company (“Prime Landlord”), as landlord,
and Sublandlord, formerly known as Vistaprint USA, Incorporated, as tenant (the
“Prime Lease”), a redacted copy of which Prime Lease has been delivered to
Subtenant, Sublandlord leased from Prime Landlord certain premises (the
“Original Premises”) located in the building commonly known as 275 Wyman Street,
Waltham, Massachusetts (the “Building”), which Original Premises contain 302,006
rentable square feet of space, as more fully described in the Prime Lease; and

WHEREAS, Subtenant desires to sublease from Sublandlord a portion of the
Original Premises on the second floor of the Building, which Sublandlord and
Subtenant stipulate contains 24,000 rentable square feet and is more
particularly shown on the floor plan attached hereto as Exhibit A (the
“Subleased Premises”), and Sublandlord is willing to sublease the Subleased
Premises to Subtenant on the provisions, covenants and conditions hereinafter
set forth. The Subleased Premises shall include the appurtenant right in common
with others and subject to the rules and regulations as may be established by
Prime Landlord, to use the exterior walkways, sidewalks and driveways necessary
for access to the Subleased Premises, the Parking Spaces and the Parking
Structure, as well as common lobbies, entrances, stairs, elevators and public
restrooms, loading areas, landscaped areas, trash enclosures, recreation areas
and other areas or facilities, if any, which are located in or around the
Building which may be designated by Prime Landlord from time to time as common
areas for the non-exclusive use by tenants and other occupants in the Building.

AGREEMENT

NOW, THEREFORE, in consideration of Ten Dollars ($10.00), the mutual covenants
made herein, and other consideration, the receipt and sufficient of which are
hereby acknowledged and agreed, Sublandlord hereby subleases to Subtenant and
Subtenant hereby takes and hires from Sublandlord the Subleased Premises, on the
terms and conditions set forth below:

1. Defined Terms. All terms defined in the Prime Lease and used herein shall,
unless otherwise defined herein, have the meanings ascribed to such terms in the
Prime Lease.



--------------------------------------------------------------------------------

2. Term. The term of this Sublease (the “Sublease Term”) shall commence on the
date (the “Sublease Term Commencement Date”) that is the later to occur of:
(i) March 15, 2016; or (ii) the date on which Sublandlord delivers exclusive
possession of the Subleased Premises to Subtenant vacant, broom clean, free of
all property and debris, free and clear of all hazardous materials and with all
mechanical, electrical, plumbing and other base Building systems in good working
order, and in compliance with all laws (the “Delivery Condition”) with the
Sublandlord Work (as defined herein) Substantially Completed (as defined
herein), and shall continue until 11:59 p.m. on the last day of the seventh
Lease Year (as hereinafter defined), unless sooner terminated in accordance with
the provisions of this Sublease. “Lease Year” shall mean each consecutive twelve
(12) month period during the Sublease Term, commencing on the Sublease Term
Commencement Date, except that if the Sublease Term Commencement Date is not the
first day of a calendar month, then the first Lease Year shall be the period
from the Sublease Term Commencement Date through the final day of the calendar
month during which the first anniversary of the Sublease Term Commencement Date
occurs, and subsequent Lease Years shall be each succeeding twelve (12) month
period during the Sublease Term following the first Lease Year.

3. Delivery.

A. Premises As Is.

SUBJECT TO COMPLETION OF SUBLANDLORD’S WORK AND DELIVERY OF THE PREMISES IN THE
DELIVERY CONDITION IN ACCORDANCE WITH THIS SUBLEASE THE SUBLEASED PREMISES ARE
LEASED “AS IS” AND “WHERE IS” AND, EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY
PROVIDED IN THIS SUBLEASE, WITHOUT ANY EXPRESS OR IMPLIED WARRANTY WHATSOEVER,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, HABITABILITY OR FITNESS FOR INTENDED
USE.

B. Sublandlord’s Work.

Sublandlord shall prepare the Subleased Premises for Subtenant’s use and lawful
occupancy in accordance with the provisions of this Sublease, including the Work
Letter attached hereto as Exhibit B. Sublandlord’s Work (as defined in the Work
Letter) shall be considered “Substantially Completed” when a certificate of
occupancy (which may be temporary or conditional) has been issued by the
appropriate authorities and delivered to Subtenant and Sublandlord’s Work has
been completed and except for items of work (and, if applicable, adjustment of
equipment and fixtures) which can be completed after occupancy of the Subleased
Premises has been taken without causing undue interference with Subtenant’s use
of the Premises (i.e., so called “punch list” items). Sublandlord shall use
commercially reasonable efforts to complete such punch list items within thirty
(30) days following the Sublease Term Commencement Date. Notwithstanding
anything to the contrary, Subtenant shall be responsible for all furniture, and
any of Subtenant’s security, other specialty items for the Subleased Premises
(including dedicated HVAC units, if any), and any other improvements not part of
Sublandlord’s Work at Subtenant’s sole cost and expense, subject to the
provisions of Section 7 of the Work Letter.

 

2



--------------------------------------------------------------------------------

C. General Provisions Applicable to Construction.

All construction work required or permitted by this Sublease, whether by
Sublandlord or Subtenant, shall be done in a good and workmanlike manner and in
compliance with the requirements of the Prime Lease and with all applicable laws
and all lawful ordinances, regulations and orders of governmental authority and
insurers of the Building. Each party may inspect the work of the other at
reasonable times and shall promptly give notice of observed defects.

4. Base Rent. Subtenant shall pay to Sublandlord, in advance, monthly
installments, without withholding, offset or reduction, Base Rent as follows:

 

BASE RENT:    Per Annum      Per Month  

First 90 days following Sublease Term Commencement Date:

   $ 28,500 (3 mos.)       $ 9,500.00   

Balance of Lease Year 1 after first 90 days:

   $ 507,375.00 (9 mos)       $ 56,375.00   

Lease Year 2 and 3:

   $ 1,014,000.00       $ 84,500.00   

Lease Years 4, 5, 6 & 7 :

   $ 1,038,000.00       $ 86,500.00   

Base Rent for any partial calendar months shall be prorated on a daily basis,
based on a 365-day year.

5. Additional Rent. Subtenant acknowledges that pursuant to Section 4.5 of the
Prime Lease, Sublandlord is obligated to pay to Prime Landlord additional rent
on account of Operating Expenses and Taxes. Subtenant shall pay to Sublandlord
with its monthly payment of Base Rent, as additional rent, seven and ninety-five
hundredths percent (7.95%) (“Subtenant’s Proportionate Share”) of any increase
in Taxes over and above Fiscal Year 2017 Taxes for the Original Premises (July
1, 2016 through June 30, 2017), grossed up to reflect 100% occupancy and
assessment, as adjusted by the results of any abatement, reassessment or
litigation, and of any increase in total Operating Expenses for the Original
Premises incurred during calendar year 2016 (January 1, 2016 through
December 31, 2016), grossed up to reflect 100% occupancy (collectively,
“Subtenant Additional Rent”). Subtenant Additional Rent payable hereunder for
any partial calendar month at the beginning or end of the Sublease Term shall be
pro-rated on a daily basis.

Within ten (10) business days following receipt by Sublandlord of the Landlord’s
Statement (as defined in the Prime Lease) from Prime Landlord, Sublandlord shall
send Subtenant a statement together with a copy of the Landlord’s Statement, as
applicable, and all other relevant documentation establishing the actual
Subtenant Additional Rent. If Subtenant has paid more in estimated Subtenant
Additional Rent under this Section than the actual amount due from Subtenant for
the applicable year, Sublandlord shall

 

3



--------------------------------------------------------------------------------

credit such excess against subsequent obligations of Subtenant for rent (or
refund such excess to Subtenant within thirty (30) days if the Sublease Term has
ended). If Subtenant has paid less than the actual Subtenant Additional Rent due
under this Section 5, Subtenant shall pay any deficiency to Sublandlord within
thirty (30) days following receipt of the reconciliation documentation from
Sublandlord.

Subtenant will have the right, upon reasonable prior written notice to
Sublandlord, to audit Sublandlord’s books and records with respect to
Sublandlord’s computation of Subtenant Additional Rent for any particular
calendar year. Any such right of audit as to a particular calendar year must be
exercised, if at all, within ninety (90) days after Subtenant’s receipt from
Sublandlord of Landlord’s Statement stating the actual Taxes and Operating
Expenses for such calendar year as provided to Sublandlord by Prime Landlord. If
Subtenant fails to so exercise its audit right within such ninety (90) day
period, then its audit right with respect to the subject calendar year will
terminate for all purposes of this Sublease. Subtenant will bear all costs
associated with the auditing of Sublandlord’s books and records. Without
imposing any obligation on Sublandlord to audit Prime Landlord’s books and
records, in the event that Sublandlord chooses to audit Prime Landlord’s books
and records (to the extent Sublandlord is permitted to do so under the Prime
Lease) and Sublandlord realizes any savings as a result of any such audit,
Sublandlord shall pass through to Subtenant Subtenant’s Proportionate Share of
any such savings. Sublandlord agrees to provide Subtenant with a copy of the
results of any audit or review performed by or on behalf of Subtenant and any
notice of reductions payable under the Prime Lease as a result of such audit or
other review.

6. Utilities/Security. Subtenant shall pay for all electricity consumed in the
Subleased Premises, as reasonably allocated by Sublandlord based upon the
submeter that measures consumption in the approximately 29,000 rentable square
foot pod of which the Subleased Premises is a part. The balance of such pod is
vacant, but if a future occupant of the balance of such pod uses a
disproportionately large amount of electricity (because, for example, it has a
data center), Sublandlord, at its sole cost and expense, will install a check
meter to measure relative consumption within the pod, and costs shall be
allocated in accordance with those check meters. If Sublandlord is required to
pay to Prime Landlord Additional Rent on account of Subtenant’s use of HVAC
services beyond Normal Business Hours, Subtenant shall pay to Sublandlord within
fifteen (15) days after Sublandlord’s demand therefor, as Subtenant Additional
Rent, all such amounts payable to Prime Landlord. Subtenant shall reimburse
Sublandlord for Subtenant’s Proportionate Share of all reasonable, out-of-pocket
expenses for building security services incurred by Sublandlord within thirty
(30) days after invoicing therefor.

7. Use. The Subleased Premises shall be used for business office use and uses
customarily accessory thereto, but for no other uses.

8. Prime Lease. Subtenant agrees that it will do nothing in, on or about the
Subleased Premises or the Building which would result in the breach by
Sublandlord of its undertakings and obligations under the Prime Lease. Except as
expressly provided in this Sublease and except for the following provisions,
this Sublease shall be subject to and on all of the terms and conditions as are
contained in the Prime Lease and the provisions of the Prime Lease are hereby
incorporated into this Sublease as if Sublandlord were the landlord thereunder
and Subtenant the tenant thereunder:

 

  A. The defined economic terms for “Annual Fixed Rent – Initial Term,” “Initial
Term,” “Premises,” “Guarantor,” “Extension Terms,” “Annual Fixed Rent –
Extension Term,” “Broker” are inapplicable;

 

4



--------------------------------------------------------------------------------

  B. Sections 4.5, 4.6, 4.7, and 4.8 of the Prime Lease (relating to additional
rent) are applicable, as modified by the provisions of Paragraphs 5 and 6 of
this Sublease, but Appendix J shall be applicable to the extent its provisions
impact the calculation of additional rent payable under the Prime Lease;

 

  C. Sections 4.9, 5.8, and Section 8.3 as it relates to Sublandlord are
inapplicable;

 

  D. Article II of the Prime Lease (relating to Premises and Term) is
inapplicable as between Subtenant and Sublandlord, except to the extent
enforcement of Prime Landlord’s obligations under such Article II is required in
order for Sublandlord to perform its obligations under this Sublease, and except
to the extent such parking rights are incorporated into this Sublease in
Section 14 below;

 

  E. Article IX of the Prime Lease (relating to Brokers) is inapplicable;

 

  F. Article III and Appendix D of the Prime Lease (relating to Landlord’s Work
and Tenant Work) is inapplicable;

 

  G. Article XII of the Prime Lease (relating to Purchase Right of First Offer)
is inapplicable;

 

  H. Appendix G of the Prime Lease (relating to the Notice of Lease) is
inapplicable;

 

  I. Schedules 2.5, 4.9, and 5.2.1.3(2) are inapplicable; and

 

  J. Where appropriate, references to “Landlord” in the Prime Lease shall be
deemed to mean “Sublandlord” hereunder and references to “Tenant” in the Prime
Lease shall be deemed to mean “Subtenant” hereunder, it being understood and
agreed that Sublandlord will not be acting as, or assuming any of the
responsibilities of, Prime Landlord, and all references in the Prime Lease to
Landlord-provided services or Landlord insurance requirements, and any other
references which by their nature relate to the owner or operator of the
Building, rather than to a tenant of the Building subleasing space to a
subtenant, shall continue to be references to Prime Landlord and not to
Sublandlord.

 

5



--------------------------------------------------------------------------------

9. Subtenant’s Covenants. Subtenant covenants to Sublandlord to perform all of
the covenants and obligations to be performed by Sublandlord as Tenant under the
Prime Lease as the same relate to the Subleased Premises and to comply with this
Sublease and the applicable provisions of the Prime Lease, as modified by this
Sublease, in all respects (including, without limitation, complying with all
OSHA, environmental and other applicable laws, regulations and standards).
Notwithstanding anything contained in this Sublease to the contrary, Subtenant
shall not be responsible for (i) any default of Sublandlord, its agents,
employees or contractors under the Prime Lease unless attributable to a default
under this Sublease by Subtenant or anyone claiming by, through or under
Subtenant, (ii) conditions at the Subleased Premises, for which the obligation
to maintain and repair resides with Prime Landlord or, during Tenant’s Control
Period, with Sublandlord, under the Prime Lease or which existed as of the
Sublease Term Commencement Date, (iii) any violations of law resulting from such
conditions described by (ii) above, (iv) the payment of any charges, fees and
other costs imposed by Prime Landlord on Sublandlord as a result of
Sublandlord’s default under the Prime Lease except if caused by the act or
omission of Subtenant or anyone claiming by, through or under Subtenant, (v) the
removal or restoration of any of Sublandlord’s Work, Landlord’s Work or Tenant
Work, except as explicitly provided for in this Sublease or in any consent or
similar document entered into among Prime Landlord, Sublandlord and Subtenant,
and (vi) making payment of any sums either to Prime Landlord or Sublandlord in
satisfaction of charges accruing under the Prime Lease (whether denominated as
rent, rental, additional rent or otherwise) for any period prior or subsequent
to the Sublease Term, or resulting from a service as may be provided to
Sublandlord under the Prime Lease which is not requested by Subtenant.

If Subtenant shall fail to make any payment or perform any act required to be
made or performed by Subtenant under the Prime Lease pursuant to Subtenant’s
assumption of Sublandlord’s obligations thereunder as they relate to the
Subleased Premises, and such default is not cured by Subtenant by (i) one-half
of the period specified in the Prime Lease for curing of monetary default, or
(ii) ten (10) days prior to the expiration of such Prime Lease cure period for
non-monetary default, Sublandlord, without waiving or releasing any obligation
or default hereunder, may (but shall be under no obligation to) make such
payment or perform such act for the account and at the expense of Subtenant, and
may take any and all such actions as Sublandlord in its sole discretion deems
necessary or appropriate to accomplish such cure. If Sublandlord shall
reasonably incur any expense in remedying such default, Sublandlord shall be
entitled to recover such sums upon demand from Subtenant as Subtenant Additional
Rent under this Sublease.

10. Sublandlord’s Covenants. Sublandlord covenants to Subtenant to perform all
of the terms and provisions required of it under the Prime Lease and the
Additional Parking License and to promptly pay when due all rents due and
accruing to Prime Landlord. Sublandlord will use reasonable efforts to enforce
on behalf of Subtenant Sublandlord’s rights under the Prime Lease and the
Additional Parking

 

6



--------------------------------------------------------------------------------

License including warranty rights of Prime Landlord under the Work Letter in
Appendix D of the Prime Lease. Nothing contained in this Sublease shall be
construed as a guarantee by Sublandlord of any of the obligations, covenants,
warranties, agreements or undertakings of Prime Landlord in the Prime Lease, nor
as an undertaking by Sublandlord to Subtenant on the same or similar terms as
are contained in the Prime Lease. Notwithstanding the foregoing, as long as this
Sublease is in full force and effect, Subtenant shall be entitled, with respect
to the Subleased Premises, to the benefit of Prime Landlord’s obligations and
agreements to furnish utilities and other services to the Subleased Premises
(and during any Tenant’s Control Period, obligations of Sublandlord) and to
repair and maintain the common areas, roof, Building systems and all other
obligations of Prime Landlord under the Prime Lease. Except with respect to a
termination of the Prime Lease resulting from the exercise of a right to
terminate expressly provided in the Prime Lease on account of a casualty or
condemnation and provided and so long as this Sublease is in full force and
effect and has not been terminated, Sublandlord shall not, without Subtenant’s
prior written consent, (i) do or permit its agents, contractors, employees or
invitees to do anything which would cause the Prime Lease or the Additional
Parking License to be cancelled, terminated or surrendered unless Prime Landlord
either has agreed or will agree to recognize Subtenant’s rights under this
Sublease from and after the date of such surrender or termination of the Prime
Lease pursuant to a written agreement reasonably acceptable to Subtenant, or
(ii) terminate, voluntarily or otherwise, the Prime Lease or the Additional
Parking License or amend the Prime Lease or the Additional Parking License in
any material way which is inconsistent with or adversely affects Subtenant’s
rights hereunder or has a material adverse effect on Subtenant’s use and
occupancy of the Subleased Premises. Sublandlord shall deliver to Subtenant
copies of all executed amendments to the Prime Lease and the Additional Parking
License, which copies may be redacted so as to remove any confidential
information not related to the Subleased Premises. Sublandlord represents and
warrants to Subtenant that (i) a true, correct and complete copy of the Prime
Lease (excluding redacted terms not relevant to Subtenant) and the Additional
Parking License have been delivered to Subtenant, (ii) the Prime Lease is in
full force and effect, (iii) to the best of Sublandlord’s knowledge, Sublandlord
is not in default under the Prime Lease or the Additional Parking License, and
(iv) Sublandlord has not received any notice of default under the Prime Lease or
the Additional Parking License.

11. Indemnification. Subtenant shall indemnify Sublandlord and hold Sublandlord
harmless from and against any and all claims, demands suits, judgments,
liabilities, costs and expenses, including reasonable attorneys’ fees, arising
out of or in connection with Subtenant’s use and possession of the Subleased
Premises, or arising out of the failure of Subtenant, its agents, contractors or
employees to perform any covenant, term or condition of this Sublease or of the
Prime Lease or of the Consent to be performed by Subtenant, including without
limitation all requirements of Prime Landlord relating to installation and use
of any condenser unit on the Building roof, access thereto and removal thereof.
Sublandlord shall indemnify Subtenant and hold Subtenant harmless from and
against any and all claims, demands, suits, judgments, liabilities, costs and
expenses, including reasonable attorneys’ fees, arising out of the failure of
Sublandlord to perform any covenant, term or condition of this Sublease or of
the Prime Lease to be performed by Sublandlord hereunder.

 

7



--------------------------------------------------------------------------------

12. Assignment and Subletting. Subtenant shall be entitled to assign or
sub-sublease this Sublease in accordance with the terms of Section 5.1.11 of the
Prime Lease. Notwithstanding the foregoing, Sublandlord shall not be entitled to
exercise any recapture or termination rights as set forth in Section 5.1.11 of
the Prime Lease. No such sublease or assignment shall be effective without the
consent of Prime Landlord under the Prime Lease. If Sublandlord and Prime
Landlord consent to any such assignment or sub-subletting, Subtenant shall
remain fully and primarily liable to Sublandlord, in all respects, under this
Sublease.

13. Broker. Each of Sublandlord and Subtenant represents and warrants to the
other that except for Cushman & Wakefield (“Broker”) it has not dealt with any
broker in connection with this Sublease, and each agrees to indemnify, defend
and hold the other harmless from and against any breach of said representation
and warranty. Per a separate agreement, Sublandlord shall pay any fees of the
Broker associated with this Sublease.

14. Parking. Notwithstanding anything to the contrary contained herein,
Subtenant shall be entitled to use, on a first come first serve basis,
Subtenant’s Proportionate Share of the parking spaces allocated to Sublandlord
under the Prime Lease and the Additional Parking License.

15. Amenities. Throughout the Sublease Term, as the same may be extended,
Subtenant shall have the right to use, at no additional charge (except for the
Operating Expenses passed through to Sublandlord and Subtenant by virtue of
Section 4.5 of the Prime Lease), the cafeteria and fitness center (the “Fitness
Center”) referenced in Sections 5.2.1.7 and 5.2.1.8 of the Prime Lease, on the
same terms and conditions as are applicable to Sublandlord under the Prime
Lease. As a condition for Subtenant’s use of the Fitness Center, Subtenant shall
require Subtenant or any of Subtenant’s agents, invitees, employees, or
contractors (collectively “Subtenant’s Fitness Center Users”) (as hereinafter
defined) who use the Fitness Center to execute waiver documents in the form
attached to this Sublease as Exhibit C, and Subtenant shall indemnify and hold
harmless Sublandlord, Prime Landlord, and VistaPrint Limited from and against
any and all claims, demands, suits, judgments, liabilities, costs and expenses,
including reasonable attorneys’ fees, arising out of or in connection with the
use of the Fitness Center by Subtenant or any of Subtenant’s agents, invitees,
employees, or contractors (collectively, “Subtenant’s Fitness Center Users”).

16. Security Deposit. On or prior to the date hereof, Subtenant shall provide
Sublandlord with a letter of credit in the form attached hereto as Exhibit D
from a financial institution reasonably satisfactory to Sublandlord (and
Sublandlord acknowledges that Bank of America is satisfactory) in the original
amount of $450,000. Subtenant shall maintain such letter of credit until the
date that is sixty (60) days after expiration of the Sublease Term. Subtenant
may reduce the security deposit to $345,000 on the third anniversary of the
Sublease Term Commencement Date and to $225,000 on

 

8



--------------------------------------------------------------------------------

the fifth anniversary of the Sublease Term Commencement Date, provided that at
the time of each such reduction no defaults have occurred under this Sublease
beyond applicable notice and grace periods. Sublandlord shall confirm in writing
that the conditions for reduction of the Letter of Credit have been satisfied as
of the applicable review date (which confirmation Sublandlord agrees to provide
within ten (10) Business Days after Subtenant’s written request, if correct),
and, Subtenant may provide Sublandlord with an amendment to the Letter of Credit
or a new Letter of Credit meeting all of the requirements of this Section 16 to
accomplish such authorized reduction of the Letter of Credit. Such letter of
credit may be drawn from time to time by Sublandlord upon Subtenant’s default of
its obligations under this Sublease, beyond any applicable notice and cure
periods, or if such letter of credit is about to expire and has not been renewed
within thirty (30) days preceding such expiration. Should Sublandlord draw down
the letter of credit, Subtenant shall be obligated to restore it to the then
required amount under this Section 16. Sublandlord shall assign the security
deposit to a successor or transferee and, following the assignment, Sublandlord
shall have no further liability with respect to the security deposit. If the
letter of credit is drawn down and held by Sublandlord as a cash security
deposit, Sublandlord (i) shall not be required to keep the security deposit
separate from its other accounts, and (ii) shall return any unapplied portion of
the security deposit to Subtenant within sixty (60) days after the later to
occur of the expiration of the Sublease Term or the date Subtenant surrenders
the Premises to Sublandlord in compliance with this Sublease.

17. Contingency. This Sublease is conditioned upon the completion of the
following (the “Contingencies”) on or before November 13, 2015 (the “Contingency
Date”): (a) the consent of Prime Landlord to this Sublease substantially in the
form attached hereto as Exhibit E (the “Consent”); and (b) the final approval by
Prime Landlord and Sublandlord of the Plans to be provided by Subtenant under
the Work Letter, including agreement as to (i) installation rooftop condenser
units, access thereto and removal thereof, and (ii) whether portions of
Sublandlord’s work will be required by Prime Landlord to be removed or restored
at the end of the Prime Lease Term. If the Contingencies are not satisfied by
the Contingency Date, either party may elect to terminate this Sublease by
notice to the other party within ten (10) Business Days following such
Contingency Date. If this Sublease is so terminated: (i) all amounts previously
paid by either party to the other on account of this Sublease shall be returned;
and (ii) the parties thereupon shall be relieved of any further liability or
obligation under this Sublease.

18. Signage. Sublandlord agrees to provide to Subtenant, and install at
Sublandlord’s sole cost and expense, signs identifying Tenant and, if requested,
Tenant’s logo in the following locations:

 

  A. On park signage approaching the Building;

 

  B. On the large wall facing the plaza at the main entrance on the east side of
the Building, to be shared with Sublandlord and other subtenants;

 

9



--------------------------------------------------------------------------------

  C. In the main lobby of the Building at the reception desk; and

 

  D. At the entrance to the Subleased Premises.

All signs shall be installed in accordance with plans and specifications
prepared by Subtenant and approved by Sublandlord, which approval shall not be
unreasonably withheld, conditioned, or delayed.

19. Expansion Right. Subject to the provisions of this Section 19, so long as at
least three years remain in the Sublease Term, including the Extension Right, if
exercised by Subtenant, Subtenant shall have an ongoing right of first offer
(the “Right of First Offer”) on any then-available portions of the second floor
of the Building (each, a “ROFO Space”) upon the following terms and conditions.
This Right of First Offer is subject and subordinate to the right of Sublandlord
or any affiliate of Sublandlord to use or occupy such ROFO Space, but no other
party holds expansion or first offer or refusal rights to the ROFO Space that
are superior to the rights of Subtenant set forth in this Section 19.

Sublandlord will notify Subtenant of its plans to market a ROFO Space (the “ROFO
Notice”) for lease to any party unrelated to Sublandlord (it being acknowledged
and agreed that the Right of First Offer shall not be applicable to space
Sublandlord intends to occupy and/or provide to affiliates of Sublandlord),
which ROFO Notice shall specify the location and square footage for such ROFO
Space, Sublandlord’s estimate of the Fair Market Rent (as defined below) for
such ROFO Space, the date of availability of such ROFO Space and all other
material terms and conditions which will apply to such ROFO Space. Within ten
(10) business days following its receipt of any ROFO Notice, Subtenant shall
have the right to accept the same by written notice to Sublandlord (the “ROFO
Acceptance Notice”), provided that if Subtenant disputes Sublandlord’s estimate
of the Fair Market Rent in the ROFO Acceptance Notice, the Fair Market Rent for
such space shall be determined as set forth in Section 20 (as appropriately
modified to determine fair market rent for expansion space as opposed to a
renewal term). If Subtenant timely delivers a ROFO Acceptance Notice,
Sublandlord and Subtenant shall execute an amendment to this Sublease, subject
to Prime Landlord approval and consent, incorporating the ROFO Space into the
Subleased Premises for the remainder of the Sublease Term, as the same may be
extended, upon the terms contained in the ROFO Notice within ten (10) business
days following Sublandlord’s delivery to Subtenant of a form therefor (and if
the Sublandlord’s determination of Fair Market Rent was disputed in the ROFO
Notice and not agreed to as of the commencement of the term for such ROFO Space,
then rent shall be Sublandlord’s determination of Fair Market Rent until the
finalization of the Fair Market Rent appraisal, and any change in such rent
amount shall be adjusted – with applicable credits or reimbursement for any
underpayment or overpayment - thereafter). In no event shall the Fair Market
Rent for the ROFO Space be less than the then current Base Rent for the
Subleased Premises.

If Subtenant fails to timely deliver a ROFO Acceptance Notice within said ten
(10) business day period or fails to execute Sublandlord’s form of amendment for
such ROFO Space within ten (10) business days of receipt from Sublandlord of the
same, Subtenant

 

10



--------------------------------------------------------------------------------

shall be deemed to have waived its rights with respect to a ROFO Space and
Sublandlord shall be entitled, but not required, to lease all or any portion of
such ROFO Space to any party or parties on such terms and conditions, including,
without limitation, options to extend the term of such lease and/or expand the
premises under such lease, and for such rent as Sublandlord determines, all in
its sole discretion, and the Right of First Offer with respect to such ROFO
Space in such ROFO Notice shall be of no further force or effect.

Notwithstanding any contrary provision of this Sublease, any Right of First
Offer, and any exercise by Subtenant of any Right of First Offer shall be void
and of no effect unless on the date Subtenant timely delivers a ROFO Acceptance
Notice to Sublandlord and on the commencement date of the amendment for a ROFO
Space (as applicable): (i) this Sublease is in full force and effect, (ii) no
default has occurred under this Sublease which remains continuing and uncured
after any applicable notice and opportunity to cure and (iii) Subtenant shall
not have assigned this Sublease, except as may be assigned through a Permitted
Transfer, and there shall not be any sub-sublease or sub-subleases then in
effect except for Permitted Transfers.

Subtenant acknowledges and agrees that Subtenant’s Right of First Offer with
respect to any space that is not subject to a third-party lease on the date
hereof (the “Vacant Space”) shall not be of any force or effect until such time
as such Vacant Space has been initially leased to a third-party tenant after the
date hereof and such lease (and any rights held by such tenant in any part of
the Building consisting of a ROFO Space) has subsequently expired.

20. Extension Option. Subject to the terms hereof, Subtenant shall have the
right (“Extension Right”) to extend the Sublease Term on the same terms and
conditions as this Sublease except for the change in Base Rent as provided below
and there shall be no further Renewal Options.

Provided that (i) a default as described in this Sublease shall not have
occurred and be continuing beyond applicable notice and cure periods on the day
on which Subtenant purports to exercise the Extension Right on the first day of
the Renewal Term (as defined below), and (ii) the Subtenant named herein or a
Permitted Transferee is actually occupying at least 75% of the entire Subleased
Premises as of each of said dates, Subtenant shall have the option (“Extension
Option”) to extend the Sublease Term until August 15, 2026 (the “Renewal Term”),
unless sooner terminated as provided in this Sublease, subject to all the terms
of this Sublease except for the change in Base Rent as provided below and there
shall be no further Extension Option.

Subtenant shall exercise the Renewal Option, if at all, by giving written notice
(“Notice to Renew”) of exercise to Sublandlord no later than fifteen (15) months
prior to expiration of the Sublease Term. If Subtenant fails to give such notice
to Sublandlord within such time, Subtenant shall be deemed to have waived the
right to exercise the Renewal Option. Upon Subtenant’s exercise of the Renewal
Option, the Sublease Term shall be deemed to include the Renewal Term.

 

11



--------------------------------------------------------------------------------

The annual Base Rent payable during the Renewal Term shall be the fair market
rent for comparable first class office space in effect in the 128 West office
market on the commencement date of the Renewal Term (the “Fair Market
Rent”). The determination of Fair Market Rent (whether such determination is
made by Sublandlord and/or Subtenant or the brokers referenced herein) shall
take into account all relevant factors.

The Fair Market Rent shall be determined as follows:

(1) Within fifteen (15) calendar days after receipt of a Notice to Renew,
Sublandlord shall furnish Subtenant with Sublandlord’s estimate of Fair Market
Rent (“Sublandlord’s Rent Estimate”).

(2) Within fifteen (15) calendar days after receipt of Sublandlord’s Rent
Estimate, Subtenant shall respond and specify whether and the extent to which
Subtenant disputes Sublandlord’s Rent Estimate.

(3) If Subtenant disputes Sublandlord’s Rent Estimate, Subtenant and Sublandlord
shall negotiate in good faith for an additional thirty (30) calendar days to
reach agreement on the Fair Market Rent.

(4) If Subtenant and Sublandlord shall not have reached agreement as to the Fair
Market Rent after such additional thirty (30) calendar days, Sublandlord and
Subtenant, within ten (10) calendar days after the expiration of such thirty
(30) calendar day period, shall each select a real estate broker affiliated with
a major Boston commercial real estate brokerage firm and having at least fifteen
(15) years’ experience in the field with office properties similar to the
Building in the Boston area to determine the Fair Market Rent. The two selected
brokers shall within fourteen (14) calendar days appoint a third broker having
the qualifications described above (the “Third Broker”). Each party shall pay
the fees and expenses of the broker it selected and the fees and expenses of the
Third Broker shall be borne equally by both parties.

(5) Within thirty (30) calendar days after the selection of the Third Broker,
the brokers shall determine the Fair Market Rent. In the event that the brokers
have not agreed upon the Fair Market Rent within such thirty (30) day period,
each broker shall simultaneously deliver, within ten (10) calendar days
thereafter, a written appraisal of the Fair Market Rent to Sublandlord and
Subtenant, and the Fair Market Rent shall be the average of the two closest
appraisals.

(6) If Sublandlord or Subtenant shall have failed to designate a broker within
the time period provided therefor above, then the broker which has been
designated, whether by Sublandlord or Subtenant, shall alone make the
determination of the Fair Market Rent. If Subtenant and Sublandlord have both
designated brokers but the two brokers so designated do not agree upon and
designate the third broker willing so to act within the time period provided
therefor above, the Subtenant, the Sublandlord or either broker previously
designated may request the Greater Boston Real Estate Board, Inc. to designate
the third broker willing so to act and a broker so appointed shall, for all
purposes, have the same standing and powers as though such broker had been
seasonably

 

12



--------------------------------------------------------------------------------

appointed by the brokers first appointed. In case of the inability or refusal to
serve of any person designated as a broker, or in case any broker for any reason
ceases to be such, a broker to fill such vacancy shall be appointed by the
Subtenant, the Sublandlord, the broker first appointed or the said Greater
Boston Real Estate Board, Inc., as the case may be, whichever made the original
appointment.

21. Return of Premises. Subtenant shall, at the expiration or termination of
this Sublease, peaceably yield up the Subleased Premises in broom-clean
condition, wear and tear, and damage by fire and other casualty excepted.
Subtenant shall remove all cables and wires serving the Subleased Premises (to
the extent installed by or on behalf of Subtenant and not existing in or serving
the Subleased Premises as of the Sublease Term Commencement Date), but, provided
Prime Landlord consents at the time it delivers the Consent, Subtenant shall not
be responsible for the removal of the TI Work pursuant to Section 5.1.9 of the
Prime Lease.

22. Miscellaneous.

 

  A. Counterparts. This instrument may be signed in counterpart originals,
which, taken together, shall constitute a single original instrument.

 

  B. Notices. Notices to Sublandlord or Subtenant required or permitted
hereunder shall be sent in the manner prescribed in the Prime Lease to the
Premises in the case of notices to Sublandlord and in the case of notices to
Subtenant as follows:

Prior to the Sublease Term Commencement Date:

Chiasma

60 Wells Ave, Suite 102

Newton, MA 02459

Attn: Mark J. Fitzpatrick

After the Sublease Term Commencement Date:

At the Subleased Premises

Attn: Mark J. Fitzpatrick

 

  C. Amendments. This Sublease may not be changed or terminated orally but only
by an agreement in writing signed by both Sublandlord and Subtenant.

 

  D.

Estoppel Certificates. Sublandlord and Subtenant each agree to furnish within
twenty (20) days after written request therefor by the other, a certificate
stating (i) that this Sublease is in full force and effect and has not been
amended or modified (or describing such amendment or modification, if any);
(ii) the dates through

 

13



--------------------------------------------------------------------------------

  which Base Rent and Subtenant Additional Rent have been paid hereunder; and
(iii) that there are no defaults under this Sublease known to the signer of the
certificate (or specifying such defaults, if known).

 

  E. No Waiver. The failure of either party to insist on strict performance of
any covenant or condition hereof, or to exercise any option contained herein,
shall not be construed as a waiver of such covenant, condition or option in any
other instance.

 

  F. Memorandum of Sublease. Subtenant shall not record this Sublease or any
memorandum hereof. Subtenant may file this Sublease and it exhibits with the
Securities and Exchange Commission if required by law.

 

  G. Governing Law. This Sublease has been negotiated, executed and delivered in
the Commonwealth of Massachusetts, and the parties agree that the rights and
obligations of the parties under this Sublease shall be governed and construed
in accordance with the laws of the Commonwealth of Massachusetts.

 

  H. Severability. The invalidity of any of the provisions of this Sublease will
not impair or affect in any manner the validity, enforceability or effect of the
rest of this Sublease.

 

  I. Entire Agreement. All understandings and agreements, oral or written,
heretofore made between the parties hereto are merged in this Sublease, which
alone fully and completely expresses the agreement between Sublandlord and
Subtenant.

 

  J. Relationship Between the Parties. This Sublease does not create the
relationship of principal and agent, nor does it create any partnership, joint
venture, or any association or relationship between Sublandlord and Subtenant
other than as and to the extent specifically provided in this Sublease, the sole
relationship of Sublandlord and Subtenant being that of sublandlord and
subtenant as provided in this Sublease.

 

  K. Remedies Cumulative. Except as specifically provided herein, all rights and
remedies of Sublandlord under this Sublease shall be cumulative and none shall
exclude any other rights and remedies allowed by law.

[This Space Intentionally Left Blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Sublease as an instrument
under seal as of the date first written above.

 

SUBLANDLORD:

CIMPRESS USA INCORPORATED,

a Delaware corporation

By:  

/s/ Sean Quinn

  Name:   Sean Quinn   Title:   SVP, CFO SUBTENANT:

CHIASMA, INC.,

a Delaware corporation

By:  

/s/ Mark Leuchtenberger

  Name:   Mark Leuchtenberger   Title:   President and CEO

[Signature page to Sublease]

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

FLOOR PLAN SHOWING SUBLEASED PREMISES

[See Attached]

 

A-1



--------------------------------------------------------------------------------

LOGO [g116551ex10_14pg017.jpg]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

1. Sublandlord’s Work. This Exhibit B sets forth the obligations of Sublandlord
and Subtenant with respect to the initial improvements to be performed in the
Subleased Premises to prepare the same for Subtenant’s use and occupancy.
Sublandlord shall construct the initial improvements as shown on the Plans (as
defined below) in accordance with the terms of this Exhibit B (“Sublandlord’s
Work”).

2. Plans. Subtenant’s architect will prepare the initial test fit plan for the
Sublandlord’s Work at Subtenant’s sole cost and expense, provided that
Sublandlord shall provide an allowance in the amount of $1,920.00 for the
purposes of the initial test fit plan. Subtenant shall, at its sole cost and
expense, prepare or cause to be prepared, subject to approval by Sublandlord and
Prime Landlord, final architectural, electrical and mechanical construction
drawings, plans and specifications (collectively, the “Plans”) necessary to
construct Sublandlord’s Work, which plans shall comply with all Sublandlord’s
architect’s and engineers’ requirements to avoid aesthetic or other conflicts
with the design and function of the balance of the Building and be consistent
with the initial test fit plan. Subtenant covenants and agrees to devote such
time as may be reasonably necessary in consultation with said architect and
engineers to enable them to complete and submit the final Plans to Sublandlord
and Prime Landlord for approval. Time is of the essence with respect to
Subtenant’s cooperation in the preparation, submission and approval of the
Plans. Approval by Sublandlord of Sublandlord’s Work and the Plans shall not
constitute any warranty by Sublandlord to Subtenant of the adequacy of the
design for Subtenant’s intended use of the Subleased Premises nor shall
Sublandlord’s approval of the Plans create any liability or responsibility on
the part of Sublandlord for compliance with applicable statutes, ordinances,
regulations, laws, codes and industry standards relating to handicap
discrimination (including, without limitation, the Americans with Disabilities
Act).

3. Working Drawings. If deemed necessary by Sublandlord for the performance of
Sublandlord’s Work, Subtenant, at its sole cost and expense (subject to the
Subtenant Allowance provided for in Paragraph 7), shall prepare final working
drawings and specifications for Sublandlord’s Work (the “Working Drawings”)
based upon and consistent with the Plans and the plans, drawings,
specifications, finish details and other information furnished by Subtenant to
Sublandlord under Paragraph 2 above.

4. Performance of Sublandlord’s Work. Except as hereinafter provided to the
contrary, Sublandlord shall perform Sublandlord’s Work shown on the Plans and
Working Drawings using Building standard materials and quantities as reasonably
determined by Sublandlord (“Building Standards”).

5. Substantial Completion. Sublandlord shall use reasonable efforts to cause
Sublandlord’s Work to be Substantially Completed (as defined in Section 3(B) of
the Sublease), subject to delays caused by Force Majeure (as defined below) and
Subtenant Delays (as defined in Paragraph 6 below), on or before March 15, 2016
(the “Anticipated Substantial Completion Date”). If Sublandlord’s Work is not
Substantially Completed on or before the Anticipated Substantial Completion Date
(as extended), the Sublease shall remain in full force and effect; provided:

(i) The Sublease Term Commencement Date shall not occur until Sublandlord’s Work
is Substantially Completed, except as set forth in Section 6 with respect to a
Subtenant Delay;

 

B-1



--------------------------------------------------------------------------------

(ii) If Sublandlord does not deliver the Subleased Premises to Subtenant in the
Delivery Condition with the Sublandlord Work Substantially Completed by
April 15, 2016 (the “First Outside Date”) and such failure to so deliver is not
the result of Force Majeure or Subtenant Delay, then for each day thereafter
until such time as the Subleased Premises are delivered to Subtenant in the
Delivery Condition with the Sublandlord’s Work Substantially Completed,
Subtenant shall receive a rent credit equal to one day’s Base Rent at the
highest rental rate payable during the first Lease Year and after the initial
ninety (90) days thereof which reflects a reduced rental rate; and

(iii) In the event that Sublandlord does not deliver the Subleased Premises to
Subtenant in the Delivery Condition with the Sublandlord’s Work Substantially
Completed by July 12, 2016 (the “Final Outside Date”), and such failure to so
deliver is not the result of Force Majeure (but the extension on account of
Force Majeure shall not exceed 30 days) or Subtenant Delay, then Subtenant shall
have the right to terminate this Sublease by written notice to Sublandlord at
any time after the Final Outside Date but prior to the date that Sublandlord
actually Substantially Completes the Sublandlord’s Work and delivers the
Premises in the Delivery Condition.

“Force Majeure” shall mean events beyond Sublandlord’s reasonable control,
including, without limitation, accident; breakage; strike, lockout; act of
terrorism; shortage of materials, which shortage is not unique to Sublandlord;
governmental regulation, moratorium or other governmental action, inaction or
delay; or fire, flood, unusually inclement weather, earthquake or other natural
disaster.

6. Subtenant Delay. In the event of a “Subtenant Delay”, defined below, the
Sublease Term Commencement Date shall be deemed to be the date Sublandlord’s
Work would have been Substantially Completed absent Subtenant Delays, as
reasonably determined by Sublandlord. “Subtenant Delay” shall mean an actual
delay in the Sublandlord Work and to the extent such delay results from any of
the following:

 

  (i) the performance of any other work in the Subleased Premises by any person,
firm or corporation employed by or on behalf of Subtenant, such as is
contemplated under Section 8 hereof, that actually delays Substantial Completion
of Sublandlord’s Work;

 

  (ii) the failure of Subtenant to pay for the cost, if any, of Sublandlord’s
Work in excess of the Subtenant Allowance within the time periods set forth in
Paragraph 7 below;

 

  (iii) the failure to approve recommended contractor and subcontractor
selections within three (3) business days after request by Sublandlord, the
timing of which shall not be required earlier than the date by which Subtenant
is to approve the Project Cost Estimate, as provided in Section 7 below;

 

B-2



--------------------------------------------------------------------------------

  (iv) the failure to approve the Project Cost Estimate by December 4, 2015 (or,
if later, the date that is five (5) days after the Project Cost Estimate is
initially delivered to Subtenant); and

 

  (v) any other act or omission of Subtenant which results in actual delay in
the Substantial Completion of Sublandlord’s Work, provided Sublandlord advised
Subtenant of such act or omission within two (2) business days after the
occurrence thereof.

7. Cost of Sublandlord’s Work; Subtenant Allowance. Sublandlord shall complete
Sublandlord’s Work at Subtenant’s expense, except that Sublandlord shall
contribute to Subtenant an allowance of up to $1,920,000.00 (the “Subtenant
Allowance”). Promptly following Sublandlord’s written approval of the Plans,
and, if applicable, the Working Drawings, Sublandlord shall deliver a “Project
Cost Estimate” to Subtenant, reflecting the best prices resulting from
Sublandlord’s bidding process. The Project Cost Estimate will include the costs
to install the Subtenant’s structured tel/data wiring and cabling in the
Subleased Premises as hard costs (but not “dynamic cabling” or patching, within
and between racks, such work being the responsibility of Subtenant). In
connection with Sublandlord’s Project Cost Estimate, Sublandlord’s general
contractor shall obtain a minimum of three (3) bids for all major subtrades.
Promptly following Sublandlord’s delivery of same, Subtenant may either approve
the Project Cost Estimate or request that changes be made to the final Plans,
and, if applicable, the Working Drawings (subject to Sublandlord’s and Prime
Landlord’s approval) for the purpose of lowering the total project cost. If
Subtenant fails to deliver either its written approval of, or its written
request for modifications to, any Project Cost Estimate within five (5) business
days following delivery by Sublandlord, Subtenant shall be deemed to have
approved the Project Cost Estimate in its entirety. Once Sublandlord and
Subtenant have approved the Project Cost Estimate (or the Project Cost Estimate
is deemed approved), the parties shall execute an instrument confirming the
amount of the final Project Cost Estimate. Sublandlord shall accept the lowest
bids for the Sublandlord Work unless Subtenant otherwise approves. The
Sublandlord’s Work shall be performed on an open book basis, on the basis of a
guaranteed maximum price contract.

If the sum of the final Project Cost Estimate and Subtenant’s Soft Costs exceeds
the Subtenant Allowance, Subtenant shall be entitled to the Subtenant Allowance
in accordance with the terms hereof, but the timing of each individual
disbursement of the Subtenant Allowance shall be disbursed in the proportion
that the Subtenant Allowance bears to the total cost for Sublandlord’s Work
(e.g., if the Subtenant Allowance equals 80% of the Project Cost Estimate, then
Sublandlord shall disburse a portion of the Subtenant Allowance equal to 80% of
the costs covered by each requisition, up to the aggregate amount of the
Subtenant Allowance). In all events, Subtenant shall pay Sublandlord all costs
of Sublandlord Work in excess of the Subtenant Allowance. Subtenant shall be
allowed to use up to ten percent (10%) of the Subtenant Allowance toward the
following (“Subtenant’s Soft Costs”): toward the Project Management Fee and, to
the extent the Subtenant Allowance exceeds the cost of Sublandlord’s Work and
the Project Management Fee, toward architectural, engineering and project
management fees and

 

B-3



--------------------------------------------------------------------------------

costs (which in the aggregate shall not exceed $150,000) and toward costs
related to moving As used herein, “Project Management Fee” shall mean the fee to
be paid by Subtenant to Sublandlord in the amount of four percent (4%) of the
hard construction costs, which Project Management fee shall be deducted from the
Subtenant Allowance with each draw. In consideration of the Project Management
Fee, Sublandlord shall not charge Subtenant for any fees or expenses to review
the Plans.

In the event Sublandlord receives from its general contractor a change order
request that would increase the cost of Sublandlord’s Work, Sublandlord shall
deliver a copy of such change order request to Subtenant. Subtenant shall
approve or reject the proposed change order within two (2) business days after
delivery thereof, with Subtenant’s failure to reject the proposed change order
in writing being deemed an election to accept the change order. If Subtenant
rejects the proposed change order, Sublandlord and Subtenant and the general
contractor shall meet to discuss the change order and will attempt to reach a
resolution as to any dispute. If, by the date that is four (4) business days
after the delivery of the proposed change order to Subtenant, no resolution has
been reached, then notwithstanding Subtenant’s objections, Sublandlord shall be
free to accept the proposed change order.

8. Subtenant Access. Sublandlord, upon request by Subtenant, shall grant to
Subtenant and Subtenant’s agents a license to enter the Subleased Premises at
any time from and after the date which Sublandlord reasonably determines to be
sixty (60) days prior to the date Sublandlord’s Work will be Substantially
Completed for the purposes of installing Subtenant’s cabling, audiovisual
equipment, furniture and fixtures in the Subleased Premises. It shall be a
condition to the grant by Sublandlord and continued effectiveness of such
license that:

(a) Subtenant’s request for such early access shall be accompanied by: (i) a
description of and schedule for the work to be performed by those persons and
entities for whom such access is being requested; (ii) the names and addresses
of all contractors for whom such early access is being requested and copies of
all licenses and permits required in connection with the performance of the work
for which such access is being requested; and (iii) certificates of insurance
(in amounts and with insured parties satisfactory to Sublandlord). All of the
foregoing shall be subject to Sublandlord approval in its sole discretion.

(b) Such early access for installation purposes shall be subject to reasonable
scheduling by Sublandlord.

(c) Subtenant’s agents, contractors, workmen, mechanics, suppliers and invitees
shall work in harmony and not interfere with (i) Sublandlord and Sublandlord’s
agents in performing Sublandlord’s Work or any additional tenant improvement
work in the Subleased Premises or work by Sublandlord or its agents in other
premises or common areas of the Building, or (ii) the general operation of the
Building. If at any time such entry shall cause or reasonably threaten to cause
such disharmony or interference, Sublandlord may withdraw such license
immediately upon written notice to Subtenant.

 

B-4



--------------------------------------------------------------------------------

Any such entry into and occupation of the Subleased Premises by Subtenant shall
be deemed to be under all of the terms, covenants, conditions and provisions of
the Sublease (including, without limitation, the insurance and indemnity
provisions therein), except that Base Rent and Subtenant Additional Rent shall
not be payable until the date set forth in Section 4 of the Sublease
(Subtenant’s obligation to pay electricity hereunder shall commence upon
Subtenant occupying the Subleased Premises). Sublandlord shall not be liable for
any injury, loss or damage which may occur to any of Subtenant’s work or
installations made in the Subleased Premises or to property placed therein prior
to the commencement of the Sublease Term, the same being at Subtenant’s sole
risk and liability. Subtenant shall be liable to Sublandlord for any damage to
the Subleased Premises or to any portion of Sublandlord’s Work caused by
Subtenant or any of Subtenant’s employees, agents, contractors, workmen or
suppliers. In the event the performance of the work by Subtenant, its agents,
employees or contractors causes material extra costs to Sublandlord, Subtenant
shall reimburse Sublandlord for the entire documented extra cost and the cost
incurred by Sublandlord for the engineers or operators under applicable union
regulations or contracts.

9. Incorporation. The terms and provisions of the Sublease, insofar as they are
applicable to this Work Letter, are hereby incorporated herein by reference.

10. Additional Rent. All amounts payable by Subtenant to Sublandlord hereunder
shall be deemed to be Subtenant Additional Rent under the Sublease and upon any
default in the payment of same, Sublandlord shall have all of the rights and
remedies provided for in the Sublease.

11. Limitation. This Exhibit shall not be deemed applicable to any additional
space added to the Subleased Premises at any time or from time to time, whether
by any options under the Sublease or otherwise, or to any portion of the
original Subleased Premises or any additions to the Subleased Premises in the
event of a renewal or extension of the Sublease Term of the Sublease, whether by
any options under the Sublease or otherwise, unless expressly so provided in the
Sublease or any amendment or supplement to the Sublease.

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF FITNESS CENTER WAIVER AND RELEASE

WAIVER AND RELEASE

I,                                         , understand and accept that there
are certain dangers and health risks in the use of the fitness center located at
275 Wyman Street, Waltham, Massachusetts (the “Fitness Center”).

Accordingly, I hereby release Cimpress USA Incorporated, VistaPrint Limited, 275
Wyman LLC, and each of their respective agents, representatives and attorneys
including, without limitation, the directors and officers of each of Cimpress
USA Incorporated, VistaPrint Limited, and 275 Wyman LLC (each of them being
included among the “Released Parties”), from any and all liability, loss,
damage, costs, claims and/or causes of action including, but not limited to,
negligence by any of the Released Parties and all claims for bodily injuries
and/or property damage which I may suffer as a result of my use of the Fitness
Center.

By giving this Waiver and Release, I fully acknowledge the potential risk
involved in my use of the Fitness Center. I also represent that I do not have
any medical condition which may impair, compromise or otherwise prohibit my use
of the Fitness Center.

I hereby attest that I am of legal age to execute this Waiver and Release. I
also understand that because this is a Waiver and Release, before signing it, I
acknowledge that I have had the opportunity to review this Waiver and Release
with an attorney of my own choosing before deciding to sign it.

 

Date:  

 

   

 

      Signature

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LETTER OF CREDIT

[Letterhead of a money center bank acceptable to the Landlord]

[Please note the tenant on this Letter of Credit must match the exact tenant
entity in the Lease]

[date]

Cimpress USA Incorporated

300 Shire Way

Lexington, MA 02421

Attn:

Ladies and Gentlemen:

We hereby establish our Irrevocable Letter of Credit and authorize you to draw
on us at sight for the account of Chiasma, Inc., a Delaware corporation
(“Applicant”), the aggregate amount of Four Hundred Fifty Thousand and 00/100
Dollars ($450,000.00). You shall have the right to make partial draws against
this Letter of Credit from time to time.

Funds under this Letter of Credit are available to the beneficiary hereof as
follows:

Any or all of the sums hereunder may be drawn down at any time and from time to
time from and after the date hereof by Cimpress USA Incorporated, a Delaware
corporation (“Beneficiary”) when accompanied by this Letter of Credit and a
written statement signed by an individual purporting to be an authorized agent
of Beneficiary, certifying that such moneys are due and owing to Beneficiary,
and a sight draft executed and endorsed by such individual.

This Letter of Credit is transferable in its entirety to any successor in
interest to Beneficiary as lessee of 275 Wyman Street, Waltham, Massachusetts.
Should a transfer be desired, such transfer will be subject to the return to us
of this advice, together with written instructions. Any fees related to such
transfer shall be for the account of the Applicant.

The amount of each draft must be endorsed on the reverse hereof by the
negotiating bank. We hereby agree that this Letter of Credit shall be duly
honored upon presentation and delivery of the certification specified above.

This Letter of Credit shall expire [                    ] [sixty (60) days
following the expiration of the Sublease Term].

Notwithstanding the above expiration date of this Letter of Credit, the term of
this Letter of Credit shall be automatically renewed for successive, additional
one (1) year periods unless, at

 

D - 1



--------------------------------------------------------------------------------

least sixty (60) days prior to any such date of expiration, the undersigned
shall give written notice to Beneficiary, by certified mail, return receipt
requested and at the address set forth above or at such other address as may be
given to the undersigned by Beneficiary, that this Letter of Credit will not be
renewed.

If any instructions accompanying a drawing under this Letter of Credit request
that payment is to be made by transfer to your account with another bank, we
will only effect such payment by fed wire to a U.S. regulated bank, and we
and/or such other bank may rely on an account number specified in such
instructions even if the number identifies a person or entity different from the
intended payee.

This Letter of Credit is governed by the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication 500.

 

Very truly yours, [Name of Issuing Bank] By:  

 

Name:  

 

Title:  

 

 

D - 2



--------------------------------------------------------------------------------

CONSENT TO SUBLEASE

HOBBS BROOK OFFICE PARK

THIS CONSENT TO SUBLEASE (“Consent”) dated as of November 20, 2015, is made with
reference to that certain sublease (the “Sublease”) dated November 20, 2015 and
attached hereto as Exhibit A, by and between Cimpress USA Incorporated (formerly
known as Vistaprint USA, Incorporated), a Delaware corporation, with an address
at 275 Wyman Street, Waltham, Massachusetts 02451 (“Tenant”), and Chiasma, Inc.,
a Delaware corporation, with an address at 60 Wells Avenue, Suite 102, Newton,
Massachusetts 02459 (“Subtenant”), and is entered into by and among Tenant,
Subtenant, and 275 Wyman LLC, a Delaware limited liability company (together
with its successors and assigns, “Landlord”), with an address in care of Hobbs
Brook Management, LLC, 225 Wyman Street Waltham, Massachusetts 02451-1209,
Attention: Real Estate Manager, and joined in by 404 Wyman LLC, a Delaware
limited liability company (together with its successors and assigns, “Parking
Licensor”), with an address in care of Hobbs Brook Management, LLC, 225 Wyman
Street Waltham, Massachusetts 02451-1209, Attention: Real Estate Manager, with
reference to the following facts:

(A) Landlord and Tenant are the parties to that certain lease dated as of
July 31, 2013, as amended by First Amendment to Lease dated November 17, 2014
(as heretofore or hereafter amended from time to time, the “Master Lease”) with
respect to the Premises (as defined in the Master Lease) being the entire
building known as 275 Wyman Street, Waltham, Massachusetts (the “Building”);

(B) Tenant and Subtenant wish to enter into the Sublease, with respect to a
portion of the Premises delineated in the Sublease and containing approximately
24,000 square feet of Rentable Floor Area (the “Sublease Premises”);

(C) Tenant wishes to make available to Subtenant a portion of the parking spaces
to which Tenant has rights under that certain License Agreement dated as of
July 31, 2013 (as heretofore or hereafter amended from time to time, the
“Parking License”) between Parking Licensor and Tenant concerning the Licensed
Premises defined therein;

(D) The Master Lease provides, inter alia, that Tenant may not enter into the
Sublease without Landlord’s prior written consent;

(E) The Parking License provides, inter alia, that Tenant may not permit certain
parties to use or occupy the Licensed Premises without Landlord’s prior written
consent;

(F) Tenant and Subtenant have presented the fully executed Sublease to Landlord
in connection with Tenant’s request for such consent, upon all of the terms and
conditions hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

1. Capitalized terms used in this Consent without definition shall have the
meanings ascribed to them in the Master Lease.



--------------------------------------------------------------------------------

2. Tenant and Subtenant represent and warrant to Landlord that the copy of the
Sublease attached hereto as Exhibit A is a true and complete copy of the
Sublease and that the same represents the entire agreement between Tenant and
Subtenant with respect to the sublease of the Sublease Premises. Landlord hereby
consents to Tenant entering into the Sublease upon the terms and conditions set
forth below and confirms that Landlord does not have the right under
Section 5.1.1 of the Master Lease to terminate the Master Lease with respect to
the Sublease Premises on account of the subletting of the Sublease Premises as
contemplated by the Sublease. Parking Licensor hereby consents to Tenant making
available to Subtenant pursuant to Section 14 of the Sublease a portion of the
parking spaces to which Tenant has rights under the Parking License upon the
terms and conditions set forth below.

3. This Consent shall not release Tenant from any existing or future duty,
obligation or liability to Landlord pursuant to the Master Lease or to Parking
Licensor pursuant to the Parking License, nor shall this Consent change, modify
or amend the Master Lease or the Parking License in any manner, notwithstanding
anything to the contrary in the Sublease. Without limiting the generality of the
foregoing and notwithstanding anything to the contrary in the Sublease,
(a) Tenant shall obtain Landlord’s prior written approval of any other subleases
(including, without limitation, an expansion of the Sublease Premises pursuant
to the Right of First Offer described in Section 19 of the Sublease),
assignments or other dispositions of Tenant’s interest in the Master Lease or
the Premises, or the Parking License or the Licensed Premises or any portion
thereof (except to Permitted Transferees as set forth in the Master Lease or the
Parking License) or of Subtenant’s interest in the Sublease or the demised
premises thereunder or any portion thereof, (b) except as expressly set forth
herein, this Consent shall not constitute Landlord’s consent to any alteration
of the Sublease Premises or the Premises, which alterations shall continue to be
governed by the provisions of Section 3.2 of the Master Lease, and (c) any
provision of the Sublease that, directly or indirectly, purports to expand the
uses permitted under the Master Lease beyond those set forth in the Master
Lease, to grant to Subtenant rights that are greater than those granted to
Tenant under the Master Lease or in conflict with any provision of the Master
Lease or this Consent, or otherwise to change, modify or amend the Master Lease
in any manner shall be deemed void and without force or effect.

4. (a) In the event of a Master Lease Termination (as hereinafter defined), at
the written request and sole option of Landlord, Subtenant agrees to attorn to
Landlord and to recognize Landlord as Subtenant’s landlord under the Sublease,
upon the terms and conditions and at the rental rate specified in the Sublease,
and for the then remaining term of the Sublease, except that Landlord shall not
be bound by any provision of the Sublease that in any way increases Landlord’s
duties, obligations or liabilities to Subtenant beyond those owed to Tenant
under the Master Lease or by any provision that grants or attempts to grant
Subtenant any rights, privileges or benefits greater than those possessed by
Tenant under the Master Lease. Subtenant hereby waives any provisions of
applicable law that may permit Subtenant (i) to terminate the Sublease other
than pursuant to its terms or (ii) to surrender possession of the Sublease
Premises in the event of a Master Lease Termination; and Subtenant hereby agrees
that the Sublease shall not be affected in any way whatsoever by a Master Lease
Termination in the event Landlord requests Subtenant’s attornment to and
recognition of Landlord except as set forth herein. In the event of a Master
Lease Termination as to which Landlord does not so request Subtenant’s
attornment to and recognition of Landlord as set forth above, the Sublease shall
terminate.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, so long as Subtenant is not in default under the
Sublease beyond any applicable grace or cure period, in the event of a Master
Lease Termination which does not result from an act or omission of Subtenant or
a casualty or condemnation, Landlord shall, for a period of time designated by
Landlord (but at least until the earliest to occur of (i) one (1) year following
such Master Lease Termination, (ii) the then scheduled expiration of the term of
the Sublease and (iii) the then scheduled expiration of the term of the Master
Lease, take over all of the right, title and interest of Tenant, as sublandlord
under the Sublease, and Subtenant shall attorn to Landlord and recognize
Landlord as Subtenant’s landlord under the Sublease, such attornment and
recognition to be upon and subject to the same terms and conditions set forth in
the preceding paragraph.

In no event shall Landlord or Parking Licensor ever (i) be liable to Subtenant
for any act, omission or breach of the Sublease or the Parking License by
Tenant, (ii) be subject to any offsets or defense that Subtenant might have
against Tenant, (iii) be bound by any rent or additional rent that Subtenant
might have paid in advance to Tenant, or (iv) be bound to honor any rights of
Subtenant in any security deposit placed by Subtenant except to the extent
Tenant has specifically assigned and turned over such security deposit to
Landlord as set forth below.

Tenant hereby agrees that in the event of a Master Lease Termination, Tenant
shall immediately pay or transfer to Landlord any security deposits, rent, or
other sums then held by Tenant in connection with the subleasing of the Sublease
Premises. Subtenant hereby agrees that under no circumstances whatsoever shall
Landlord be held in any way responsible or accountable for any security deposit
or any sums paid by Subtenant to Tenant except to the extent that Landlord has
actually received such sums from Tenant and has acknowledged their source, and
Subtenant shall have no claim to any security or other deposit made by Tenant
under the Master Lease.

(b) “Master Lease Termination” means any event that, by voluntary or involuntary
act or by operation of law, might cause or permit the Master Lease (or Tenant’s
right to possess the Premises under the Master Lease) to be terminated, expire,
be canceled, be foreclosed against, or otherwise come to an end, including but
not limited to (1) a default by Tenant under the Master Lease or any of the
terms and provisions hereof; (2) foreclosure proceedings brought by the holder
of any mortgage or deed of trust to which the Master Lease is subject; (3) the
termination of Tenant’s leasehold estate by dispossession proceeding or
otherwise; or (4) the expiration or termination of the Master Lease in
accordance with its terms.

5. Subtenant shall be liable to Landlord, jointly and severally with Tenant, to
the extent of the obligations undertaken by or attributable to Subtenant under
the Sublease, for the performance of Tenant’s agreements under the Master Lease.
Landlord may elect to receive directly from Subtenant all sums due or payable to
Tenant by Subtenant pursuant to the Sublease, and upon receipt of Landlord’s
notice, Subtenant shall thereafter pay to Landlord any and all sums becoming due
or payable under the Sublease and Tenant shall receive from Landlord a
corresponding credit for such sums actually received by Landlord against any and
all payments then owing from Tenant under the Master Lease. Neither the service
of such written notice nor the receipt of such direct payments shall cause
Landlord to assume any of Tenant’s duties, obligations and/or liabilities under
the Sublease, nor shall such event impose upon Landlord the

 

5



--------------------------------------------------------------------------------

duty or obligation to honor the Sublease in the event of a Master Lease
Termination, nor subsequently to accept any purported attornment by Subtenant
not elected by Landlord pursuant to Section 3(a) hereof.

6. Subtenant hereby agrees to perform the obligations of Licensee under the
Parking License that relate to Subtenant’s use of the parking spaces and related
rights under the Parking License. Subtenant shall be liable to Parking Licensor,
jointly and severally with Tenant, to the extent of the obligations undertaken
by or attributable to Subtenant under the Sublease or this Consent, for the
performance of Tenant’s agreements under the Parking License.

7. Subtenant hereby acknowledges that it is familiar with all of the terms and
provisions of the Master Lease and the Parking License and agrees not to do or
omit to do anything that would cause Tenant to be in breach of the Master Lease
or the Parking License. Any such act or omission shall also constitute a breach
of the Master Lease or the Parking License, as applicable, and this Consent and
shall entitle Landlord to recover any damage, loss, cost, or expense that it
thereby suffers from Tenant and Subtenant, jointly and severally. Without
limiting the generality of the foregoing, Subtenant shall comply with and be
subject to the provisions of the Master Lease and the Parking License regarding
Tenant’s insurance (to the extent the same relate to the Sublease Premises and
the Licensed Premises) and waivers of subrogation and, upon Landlord’s request
from time to time, shall provide Landlord with such evidence of such compliance.
To the extent that any provision of the Sublease is inconsistent with the
provisions of the Master Lease, Subtenant agrees that it shall be bound by any
stricter provision set forth in the Master Lease.

8. Tenant and Subtenant, jointly and severally, shall be liable to reimburse
Landlord for any expenses, including reasonable attorneys’ fees, incurred in
enforcing any of the terms or provisions of this Consent.

9. No extension or termination of the Sublease that is not expressly set forth
in the Sublease, and no modification of the Sublease, will be binding upon
Landlord without Landlord’s prior written consent thereto. If the Master Lease
has been guaranteed, then Tenant shall deliver to Landlord a written approval of
the Sublease and this Consent by each such guarantor.

10. The agreements contained herein constitute the entire understanding between
the parties with respect to Landlord’s consent to the Sublease and Parking
Licensor’s consent to Subtenant’s use of the Licensed Premises, and shall
supersede any prior agreements, written or oral with respect to such consent.
Tenant and Subtenant warrant and agree that neither Landlord nor Parking
Licensor nor any of their agents or other representatives have made any
representations concerning the Premises or the Licensed Premises, their
condition, the Sublease, or the Master Lease or the Parking License.

11. Any notice, approval, consent and other like communication hereunder shall
be effective only if given in writing and shall be deemed duly served (i) if and
when hand delivered, (ii) if and when mailed prepaid certified or registered
mail, or (iii) the next business day if sent by national recognized overnight
courier which provides evidence of delivery (in any case,

 

6



--------------------------------------------------------------------------------

whether or not accepted for delivery), in each case addressed to the parties at
the addresses set forth in this Consent, with the Subtenant’s address to be
changed to the Sublease Premises after the commencement of the Sublease term (or
to the extent any such address(es) are not so listed, then to the Landlord at
the Landlord’s notice address applicable under the Master Lease, or to Tenant or
Subtenant at the address of the Premises or of the Sublease Premises,
respectively). Any party may change its address for notice by giving notice in
the manner hereinabove provided.

12. Notwithstanding anything to the contrary in the Sublease, (a) none of the
Master Lease, the Sublease, the Parking License nor this Consent shall be
deemed, nor are they intended, to grant to Subtenant any rights whatsoever
against Landlord or Parking Licensor (except for the rights set forth in the
second paragraph of Section 4(a) of this Consent), (b) Subtenant hereby
acknowledges and agrees that its sole remedy for any alleged or actual breach of
its rights in connection with the Sublease or the Parking License shall be
solely against Tenant, that it is not a third party beneficiary under the Master
Lease or the Parking License, and that it is not entitled to assert, against
Landlord or Parking Licensor, any of Tenant’s rights under the Master Lease or
the Parking License or any claims arising under the Sublease, whether in its own
right, on behalf of Tenant, by a purported assignment of Tenant’s rights under
the Master Lease to Subtenant, or otherwise, and (c) Tenant and Subtenant shall
be jointly and severally liable to Landlord and Parking Licensor for all charges
for services from time to time rendered by Landlord or its agents to the
Sublease Premises or the Licensed Premises or to Subtenant in connection with
the Sublease Premises or the Licensed Premise, whether the same are for ordinary
services (such as electricity), separately reimbursable services (such as
after-hours HVAC or other special or extra services), or otherwise, whether the
same are requested by Tenant or Subtenant or their respective representatives,
and whether or not the same are permitted or prohibited by, or referenced in,
the Master Lease, the Parking License or the Sublease, and Tenant and Subtenant
shall be responsible, as between themselves, for allocating responsibility for
such charges. Landlord may in its sole discretion disregard, refuse, or decline
to respond to any requests from time to time made by Subtenant directly to
Landlord for any such services, approvals, or otherwise.

13. Without limiting the provisions of Section 3.2 and any other applicable
provisions of the Master Lease, Landlord hereby conditionally approves the plans
for TI Work described in Exhibit B attached hereto, subject, however, to
resolution of the issues raised in the Memorandum dated November 17, 2015 from
Bradley Cardoso of Hobbs Brook Management LLC to Mary Kay Smith of Cushman &
Wakefield, a copy of which is attached hereto as Exhibit B-l, in a manner
reasonably acceptable to Landlord. Accordingly, Tenant shall construct such
TI Work subject to and in accordance with the provisions of said Section 3.2,
and all other applicable provisions, of the Master Lease. Without limiting the
provisions of Section 3.2, Section 5.1.9 and any other applicable provisions of
the Master Lease, attached hereto as Exhibit C is Landlord’s Removal Notice with
respect to the items of TI Work shown in the plans described in Exhibit B.
Without limiting the provisions of Section 3.2, Section 5.1.9 and any other
applicable provisions of the Master Lease, Landlord consents to Subtenant’s
installation of a condenser unit on the Building’s roof as contemplated in such
plans, subject to the conditions specified in Exhibit D.

 

7



--------------------------------------------------------------------------------

14. Tenant and Subtenant agree, jointly and severally, to indemnify and hold
Landlord harmless from and against any loss, cost, expense, damage, or
liability, including reasonable attorneys’ fees, incurred as a result of a claim
by any person or entity (i) that it is entitled to a commission, finder’s fee or
like payment in connection with the Sublease or (ii) relating to or arising out
of the Sublease or any related agreements or dealings.

15. Tenant shall promptly pay Landlord’s expenses incurred in connection with
Tenant’s request for consent of the Sublease, as and to the extent provided in
the Master Lease.

16. Subtenant hereby warrants, represents and certifies to Landlord and Parking
Licensor that (a) Subtenant is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which such entity was organized;
(b) Subtenant has the authority to own its property and to carry on its business
as contemplated under the Sublease; (c) Subtenant is in compliance with all laws
and orders of public authorities applicable to Subtenant, (d) Subtenant is not
acting, directly or indirectly, for or on behalf of any person, group, entity,
or nation named by any Executive Order or the United States Treasury Department
as a terrorist, “Specially Designated National and Blocked Person”, or other
banned or blocked person, group, entity, nation, or transaction pursuant to any
law, order, rule, or regulation that is enforced or administered by the Office
of Foreign Assets Control or other governmental agency and that it is not
engaged in this transaction, directly or indirectly, on behalf of, or
instigating or facilitating this transaction, directly or indirectly, on behalf
of any such person, group, entity, or nation; (e) Subtenant has duly executed
and delivered this Consent; (f) the execution, delivery and performance by
Subtenant of this Consent (i) are within the powers of Subtenant, (ii) have been
duly authorized by all requisite action, (iii) will not violate any provision of
law or any order of any court or agency of government, or any agreement or other
instrument to which Subtenant is a party or by which it or any of its property
is bound, and (iv) will not result in the imposition of any lien or charge on
any of Subtenant’s property, except by the provisions of this Consent; and
(g) the Consent is a valid and binding obligation of Subtenant in accordance
with its terms. Subtenant hereby agrees to defend, indemnify, and hold harmless
Landlord from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including attorneys’ fees and costs) arising from or
related to any breach of the foregoing warranty, representation, and
certification. The provisions of this Section 16 shall survive the expiration or
earlier termination of the term of the Sublease.

17. Landlord and Parking Licensor shall not be considered to have consented to
the Sublease or Subtenant’s use of the Licensed Premises unless and until this
Consent is executed and delivered by Landlord, Parking Licensor, Tenant, and
Subtenant. The submission of this Consent to Tenant or Subtenant for review or
for execution, or any course of negotiations or communications with respect to
the proposed Sublease, shall not constitute or be deemed to constitute
Landlord’s consent to the Sublease or Parking Licensor’s consent to Subtenant’s
use of the Licensed Premises, an undertaking to provide such consent, a waiver
of any right of Landlord to request and review financial information,
references, and other information regarding Subtenant, its business and
principals, and proposed activities in the Sublease Premises, or to recapture or
terminate the Master Lease as to the Sublease Premises, or other undertaking to
provide such consent or waiver. Any liability of Landlord or Parking Licensor to
Tenant under or in connection with this Consent, and any liability of Landlord
or Parking

 

8



--------------------------------------------------------------------------------

Licensor to Subtenant, including without limitation liability under or in
connection with the Sublease or the Parking License or arising in any way from
Subtenant’s use or occupancy of the Sublease Premises or the Licensed Premises,
shall be limited to the same extent as Landlord’s and Parking Licensor’s
liability to Tenant is limited under the Master Lease and the Parking License.

18. This Consent shall be binding upon and shall inure to the benefit of
Landlord, Parking Licensor, Tenant, and Subtenant and their respective
successors and permitted assigns.

19. This Consent may be executed in multiple counterparts, each of which shall
be deemed an original and all of which together shall constitute a single
agreement, and shall be governed by the laws of The Commonwealth of
Massachusetts.

[Remainder of this page intentionally left blank]

 

9



--------------------------------------------------------------------------------

EXECUTED under seal as of the date first written above.

 

LANDLORD:

275 WYMAN LLC,

a Delaware limited liability company

By:  

 

  Name:   Manager TENANT:

CIMPRESS USA INCORPORATED,

a Delaware corporation

By:  

 

  Name:   Title: SUBTENANT:

CHIASMA, INC.,

a Delaware corporation

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

JOINDER

The undersigned, 404 Wyman LLC, a Delaware limited liability company, an
affiliate of Landlord, being the owner of the land on which Tenant has parking
rights pursuant to the Parking License (and the Additional Parking License, as
defined in the Lease), hereby joins in the execution of this Consent to Sublease
for the purpose of consenting to Subtenant’s use of Subtenant’s proportionate
share of Tenant’s parking spaces as described in Section 14 of the Sublease.

IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the day and
year first above written.

 

404 WYMAN LLC, a Delaware limited liability company By:  

 

  Name:   Manager



--------------------------------------------------------------------------------

EXHIBIT A

Copy of Executed Sublease

(attached hereto)



--------------------------------------------------------------------------------

SUBLEASE

This SUBLEASE (the “Sublease”) is dated as of the 20th day of November, 2015 by
and between CIMPRESS USA INCORPORATED, a Delaware corporation (“Sublandlord”),
and CHIASMA, INC., a Delaware corporation (“Subtenant”).

RECITALS

WHEREAS, pursuant to that certain Lease dated July 31, 2013, by and between
275 Wyman LLC, a Delaware limited liability company (“Prime Landlord”), as
landlord, and Sublandlord, formerly known as Vistaprint USA, Incorporated, as
tenant (the “Prime Lease”), a redacted copy of which Prime Lease has been
delivered to Subtenant, Sublandlord leased from Prime Landlord certain premises
(the “Original Premises”) located in the building commonly known as 275 Wyman
Street, Waltham, Massachusetts (the “Building”), which Original Premises contain
302,006 rentable square feet of space, as more fully described in the Prime
Lease; and

WHEREAS, Subtenant desires to sublease from Sublandlord a portion of the
Original Premises on the second floor of the Building, which Sublandlord and
Subtenant stipulate contains 24,000 rentable square feet and is more
particularly shown on the floor plan attached hereto as Exhibit A (the
“Subleased Premises”), and Sublandlord is willing to sublease the Subleased
Premises to Subtenant on the provisions, covenants and conditions hereinafter
set forth. The Subleased Premises shall include the appurtenant right in common
with others and subject to the rules and regulations as may be established by
Prime Landlord, to use the exterior walkways, sidewalks and driveways necessary
for access to the Subleased Premises, the Parking Spaces and the Parking
Structure, as well as common lobbies, entrances, stairs, elevators and public
restrooms, loading areas, landscaped areas, trash enclosures, recreation areas
and other areas or facilities, if any, which are located in or around the
Building which may be designated by Prime Landlord from time to time as common
areas for the non-exclusive use by tenants and other occupants in the Building.

AGREEMENT

NOW, THEREFORE, in consideration of Ten Dollars ($10.00), the mutual covenants
made herein, and other consideration, the receipt and sufficient of which are
hereby acknowledged and agreed, Sublandlord hereby subleases to Subtenant and
Subtenant hereby takes and hires from Sublandlord the Subleased Premises, on the
terms and conditions set forth below:

1. Defined Terms. All terms defined in the Prime Lease and used herein shall,
unless otherwise defined herein, have the meanings ascribed to such terms in the
Prime Lease.

2. Term. The term of this Sublease (the “Sublease Term”) shall commence on the
date (the “Sublease Term Commencement Date”) that is the later to occur of:
(i) March 15, 2016; or (ii) the date on which Sublandlord delivers exclusive
possession of the Subleased Premises to Subtenant vacant, broom clean, free of
all property and debris, free and clear of all hazardous materials and with all
mechanical, electrical, plumbing and other base Building



--------------------------------------------------------------------------------

systems in good working order, and in compliance with all laws (the “Delivery
Condition”) with the Sublandlord Work (as defined herein) Substantially
Completed (as defined herein), and shall continue until 11:59 p.m. on the last
day of the seventh Lease Year (as hereinafter defined), unless sooner terminated
in accordance with the provisions of this Sublease “Lease Year” shall mean each
consecutive twelve (12) month period during the Sublease Term, commencing on the
Sublease Term Commencement Date, except that if the Sublease Term Commencement
Date is not the first day of a calendar month, then the first Lease Year shall
be the period from the Sublease Term Commencement Date through the final day of
the calendar month during which the first anniversary of the Sublease Term
Commencement Date occurs, and subsequent Lease Years shall be each succeeding
twelve (12) month period during the Sublease Term following the first Lease
Year.

3. Delivery.

A. Premises As Is. SUBJECT TO COMPLETION OF SUBLANDLORD’S WORK AND DELIVERY OF
THE PREMISES IN THE DELIVERY CONDITION IN ACCORDANCE WITH THIS SUBLEASE THE
SUBLEASED PREMISES ARE LEASED “AS IS” AND “WHERE IS” AND, EXCEPT TO THE EXTENT
OTHERWISE EXPRESSLY PROVIDED IN THIS SUBLEASE, WITHOUT ANY EXPRESS OR IMPLIED
WARRANTY WHATSOEVER, INCLUDING ANY WARRANTY OF MERCHANTABILITY, HABIT ABILITY OR
FITNESS FOR INTENDED USE.

B. Sublandlord’s Work. Sublandlord shall prepare the Subleased Premises for
Subtenants use and lawful occupancy in accordance with the provisions of this
Sublease, including the Work Letter attached hereto as Exhibit B. Sublandlord’s
Work (as defined in the Work Letter) shall be considered “Substantially
Completed” when a certificate of occupancy (which may be temporary or
conditional) has been issued by the appropriate authorities and delivered to
Subtenant and Sublandlord’s Work has been completed and except for items of work
(and, if applicable, adjustment of equipment and fixtures) which can be
completed after occupancy of the Subleased Premises has been taken without
causing undue interference with Subtenant’s use of the Premises (i.e., so called
“punch list” items). Sublandlord shall use commercially reasonable efforts to
complete such punch list items within thirty (30) days following the Sublease
Term Commencement Date, Notwithstanding anything to the contrary. Subtenant
shall be responsible for all furniture, and any of Subtenant’s security, other
specialty items for the Subleased Premises (including dedicated HVAC units, if
any), and any other improvements not part of Sublandlord’s Work at Subtenant’s
sole cost and expense, subject to the provisions of Section 7 of the Work
Letter.

C. General Provisions Applicable to Construction. All construction work required
or permitted by this Sublease, whether by Sublandlord or Subtenant, shall be
done in a good and workmanlike manner and in compliance with the requirements of
the Prime Lease and with all applicable laws and all lawful ordinances,
regulations and orders of governmental authority and insurers of the Building.
Each party may inspect the work of the other at reasonable times and shall
promptly give notice of observed defects.

 

2



--------------------------------------------------------------------------------

4. Base Rent. Subtenant shall pay to Sublandlord, in advance, monthly
installments, without withholding, offset or reduction, Base Rent as follows:

 

BASE RENT:

   Per Annum      Per Month  

First 90 days following Sublease Term Commencement Date:

   $ 28,500 (3 mos.)       $ 9,500.00   

Balance of Lease Year 1 after first 90 days:

   $ 507,375.00 (9 mos.)       $ 56,375.00   

Lease Year 2 and 3:

   $ 1,014,000.00       $ 84,500.00   

Lease Years 4,5,6 & 7:

   $ 1,038,000.00       $ 86,500.00   

Base Rent for any partial calendar months shall be prorated on a daily basis,
based on a 365-day year.

5. Additional Rent. Subtenant acknowledges that pursuant to Section 4.5 of the
Prime Lease, Sublandlord is obligated to pay to Prime Landlord additional rent
on account of Operating Expenses and Taxes. Subtenant shall pay to Sublandlord
with its monthly payment of Base Rent, as additional rent, seven and ninety-five
hundredths percent (7.95%) (“Subtenant’s Proportionate Share”) of any increase
in Taxes over and above Fiscal Year 2017 Taxes for the Original Premises
(July 1, 2016 through June 30, 2017), grossed up to reflect 100% occupancy and
assessment, as adjusted by the results of any abatement, reassessment or
litigation, and of any increase in total Operating Expenses for the Original
Premises incurred during calendar year 2016 (January 1, 2016 through
December 31, 2016), grossed up to reflect 100% occupancy (collectively,
“Subtenant Additional Rent”). Subtenant Additional Rent payable hereunder for
any partial calendar month at the beginning or end of the Sublease Term shall be
pro-rated on a daily basis.

Within ten (10) business days following receipt by Sublandlord of the Landlord’s
Statement (as defined in the Prime Lease) from Prime Landlord, Sublandlord shall
send Subtenant a statement together with a copy of the Landlord’s Statement, as
applicable, and all other relevant documentation establishing the actual
Subtenant Additional Rent. If Subtenant has paid more in estimated Subtenant
Additional Rent under this Section than the actual amount due from Subtenant for
the applicable year, Sublandlord shall credit such excess against subsequent
obligations of Subtenant for rent (or refund such excess to Subtenant within
thirty (30) days if the Sublease Term has ended). If Subtenant has paid less
than the actual Subtenant Additional Rent due under this Section 5, Subtenant
shall pay any deficiency to Sublandlord within thirty (30) days following
receipt of the reconciliation documentation from Sublandlord.

Subtenant will have the right, upon reasonable prior written notice to
Sublandlord, to audit Sublandlord’s books and records with respect to
Sublandlord’s computation of Subtenant Additional Rent for any particular
calendar year. Any such right of audit as to a particular calendar year must be
exercised, if at all, within ninety (90) days after Subtenant’s receipt from
Sublandlord of Landlord’s Statement stating the actual Taxes and Operating
Expenses for such

 

3



--------------------------------------------------------------------------------

calendar year as provided to Sublandlord by Prime Landlord. If Subtenant fails
to so exercise its audit right within such ninety (90) day period, then its
audit right with respect to the subject calendar year will terminate for all
purposes of this Sublease. Subtenant will bear all costs associated with the
auditing of Sublandlord’s books and records. Without imposing any obligation on
Sublandlord to audit Prime Landlord’s books and records, in the event that
Sublandlord chooses to audit Prime Landlord’s books and records (to the extent
Sublandlord is permitted to do so under the Prime Lease) and Sublandlord
realizes any savings as a result of any such audit, Sublandlord shall pass
through to Subtenant Subtenant’s Proportionate Share of any such savings.
Sublandlord agrees to provide Subtenant with a copy of the results of any audit
or review performed by or on behalf of Subtenant and any notice of reductions
payable under the Prime Lease as a result of such audit or other review.

6. Utilities/Security. Subtenant shall pay for all electricity consumed in the
Subleased Premises, as reasonably allocated by Sublandlord based upon the
submeter that measures consumption in the approximately 29,000 rentable square
foot pod of which the Subleased Premises is a part. The balance of such pod is
vacant, but if a future occupant of the balance of such pod uses a
disproportionately large amount of electricity (because, for example, it has a
data center), Sublandlord, at its sole cost and expense, will install a check
meter to measure relative consumption within the pod, and costs shall be
allocated in accordance with those check meters. If Sublandlord is required to
pay to Prime Landlord Additional Rent on account of Subtenant’s use of HVAC
services beyond Normal Business Hours, Subtenant shall pay to Sublandlord within
fifteen (15) days after Sublandlord’s demand therefor, as Subtenant Additional
Rent, all such amounts payable to Prime Landlord. Subtenant shall reimburse
Sublandlord for Subtenant’s Proportionate Share of all reasonable, out-of-pocket
expenses for building security services incurred by Sublandlord within thirty
(30) days after invoicing therefor.

7. Use. The Subleased Premises shall be used for business office use and uses
customarily accessory thereto, but for no other uses.

8. Prime Lease. Subtenant agrees that it will do nothing in, on or about the
Subleased Premises or the Building which would result in the breach by
Sublandlord of its undertakings and obligations under the Prime Lease. Except as
expressly provided in this Sublease and except for the following provisions,
this Sublease shall be subject to and on all of the terms and conditions as are
contained in the Prime Lease and the provisions of the Prime Lease are hereby
incorporated into this Sublease as if Sublandlord were the landlord thereunder
and Subtenant the tenant thereunder:

A. The defined economic terms for “Annual Fixed Rent - Initial Term,” “Initial
Term,” “Premises,” “Guarantor,” “Extension Terms,” “Annual Fixed Rent -
Extension Term,” “Broker” are inapplicable;

B. Sections 4.5, 4.6, 4.7, and 4.8 of the Prime Lease (relating to additional
rent) are applicable, as modified by the provisions of Paragraphs 5 and 6 of
this Sublease, but Appendix J shall be applicable to the extent its provisions
impact the calculation of additional rent payable under the Prime Lease;

 

4



--------------------------------------------------------------------------------

C. Sections 4.9, 5.8, and Section 8.3 as it relates to Sublandlord are
inapplicable;

D. Article II of the Prime Lease (relating to Premises and Term) is inapplicable
as between Subtenant and Sublandlord, except to the extent enforcement of Prime
Landlord’s obligations under such Article II is required in order for
Sublandlord to perform its obligations under this Sublease, and except to the
extent such parking rights are incorporated into this Sublease in Section 14
below;

E. Article IX of the Prime Lease (relating to Brokers) is inapplicable;

F. Article III and Appendix D of the Prime Lease (relating to Landlord’s Work
and Tenant Work) is inapplicable;

G. Article XII of the Prime Lease (relating to Purchase Right of First Offer) is
inapplicable;

H. Appendix G of the Prime Lease (relating to the Notice of Lease) is
inapplicable;

I. Schedules 2.5, 4.9, and 52.1.3(2) are inapplicable; and

J. Where appropriate, references to “Landlord” in the Prime Lease shall be
deemed to mean “Sublandlord” hereunder and references to “Tenant” in the Prime
Lease shall be deemed to mean “Subtenant” hereunder, it being understood and
agreed that Sublandlord will not be acting as, or assuming any of the
responsibilities of, Prime Landlord, and all references in the Prime Lease to
Landlord-provided services or Landlord insurance requirements, and any other
references which by their nature relate to the owner or operator of the
Building, rather than to a tenant of the Building subleasing space to a
subtenant, shall continue to he references to Prime Landlord and not to
Sublandlord.

9. Subtenant’s Covenants. Subtenant covenants to Sublandlord to perform all of
the covenants and obligations to be performed by Sublandlord as Tenant under the
Prime Lease as the same relate to the Subleased Premises and to comply with this
Sublease and the applicable provisions of the Prime Lease, as modified by this
Sublease, in all respects (including, without limitation, complying with all
OSHA, environmental and other applicable laws, regulations and standards).
Notwithstanding anything contained in this Sublease to the contrary. Subtenant
shall not be responsible for (i) any default of Sublandlord, its agents,
employees or contractors under the Prime Lease unless attributable to a default
under this Sublease by Subtenant or anyone claiming by, through or under
Subtenant, (ii) conditions at the Subleased Premises, for which the obligation
to maintain and repair resides with Prime Landlord or, during Tenant’s Control
Period, with Sublandlord, under the Prime Lease or which existed as of the
Sublease Term Commencement Date, (iii) any violations of law resulting from such
conditions described by (ii) above, (iv) the payment of any charges, fees and
other costs imposed by Prime Landlord on Sublandlord as a result of
Sublandlord’s default under the Prime Lease except if caused by the act or
omission of Subtenant or anyone claiming by, through or under Subtenant, (v) the
removal or restoration of any of Sublandlord’s Work, Landlord’s Work or Tenant
Work, except as

 

5



--------------------------------------------------------------------------------

explicitly provided for in this Sublease or in any consent or similar document
entered into among Prime Landlord, Sublandlord and Subtenant, and (vi) making
payment of any sums either to Prime Landlord or Sublandlord in satisfaction of
charges accruing under the Prime Lease (whether denominated as rent, rental,
additional rent or otherwise) for any period prior or subsequent to the Sublease
Term, or resulting from a service as may be provided to Sublandlord under the
Prime Lease which is not requested by Subtenant.

If Subtenant shall fail to make any payment or perform any act required to be
made or performed by Subtenant under the Prime Lease pursuant to Subtenant’s
assumption of Sublandlord’s obligations thereunder as they relate to the
Subleased Premises, and such default is not cured by Subtenant by (i) one-half
of the period specified in the Prime Lease for curing of monetary default, or
(ii) ten (10) days prior to the expiration of such Prime Lease cure period for
non-monetary default, Sublandlord, without waiving or releasing any obligation
or default hereunder, may (but shall be under no obligation to) make such
payment or perform such act for the account and at the expense of Subtenant, and
may take any and all such actions as Sublandlord in its sole discretion deems
necessary or appropriate to accomplish such cure. If Sublandlord shall
reasonably incur any expense in remedying such default, Sublandlord shall be
entitled to recover such sums upon demand from Subtenant as Subtenant Additional
Rent under this Sublease.

10. Sublandlord’s Covenants. Sublandlord covenants to Subtenant to perform all
of the terms and provisions required of it under the Prime Lease and the
Additional Parking License and to promptly pay when due all rents due and
accruing to Prime Landlord. Sublandlord will use reasonable efforts to enforce
on behalf of Subtenant Sublandlord’s rights under the Prime Lease and the
Additional Parking License including warranty rights of Prime Landlord under the
Work Letter in Appendix D of the Prime Lease. Nothing contained in this Sublease
shall be construed as a guarantee by Sublandlord of any of the obligations,
covenants, warranties, agreements or undertakings of Prime Landlord in the Prime
Lease, nor as an undertaking by Sublandlord to Subtenant on the same or similar
terms as are contained in the Prime Lease. Notwithstanding the foregoing, as
long as this Sublease is in full force and effect, Subtenant shall be entitled,
with respect to the Subleased Premises, to the benefit of Prime Landlord’s
obligations and agreements to furnish utilities and other services to the
Subleased Premises (and during any Tenant’s Control Period, obligations of
Sublandlord) and to repair and maintain the common areas, roof, Building systems
and all other obligations of Prime Landlord under the Prime Lease. Except with
respect to a termination of the Prime Lease resulting from the exercise of a
right to terminate expressly provided in the Prime Lease on account of a
casualty or condemnation and provided and so long as this Sublease is in full
force and effect and has not been terminated, Sublandlord shall not, without
Subtenant’s prior written consent, (i) do or permit its agents, contractors,
employees or invitees to do anything which would cause the Prime Lease or the
Additional Parking License to be cancelled, terminated or surrendered unless
Prime Landlord either has agreed or will agree to recognize Subtenant’s rights
under this Sublease from and after the date of such surrender or termination of
the Prime Lease pursuant to a written agreement reasonably acceptable to
Subtenant, or (ii) terminate, voluntarily or otherwise, the Prime Lease or the
Additional Parking License or amend the Prime Lease or the Additional Parking
License in any material way which is inconsistent with or adversely affects
Subtenant’s rights hereunder or has a material adverse effect on Subtenant’s use
and occupancy of the

 

6



--------------------------------------------------------------------------------

Subleased Premises. Sublandlord shall deliver to Subtenant copies of all
executed amendments to the Prime Lease and the Additional Parking License, which
copies may be redacted so as to remove any confidential information not related
to the Subleased Premises. Sublandlord represents and warrants to Subtenant that
(i) a true, correct and complete copy of the Prime Lease (excluding redacted
terms not relevant to Subtenant) and the Additional Parking License have been
delivered to Subtenant, (ii) the Prime Lease is in full force and effect,
(iii) to the best of Sublandlord’s knowledge, Sublandlord is not in default
under the Prime Lease or the Additional Parking License, and (iv) Sublandlord
has not received any notice of default under the Prime Lease or the Additional
Parking License.

11. Indemnification. Subtenant shall indemnify Sublandlord and hold Sublandlord
harmless from and against any and all claims, demands suits, judgments,
liabilities, costs and expenses, including reasonable attorneys’ fees, arising
out of or in connection with Subtenant’s use and possession of the Subleased
Premises, or arising out of the failure of Subtenant, its agents, contractors or
employees to perform any covenant, term or condition of this Sublease or of the
Prime Lease or of the Consent to be performed by Subtenant, including without
limitation all requirements of Prime Landlord relating to installation and use
of any condenser unit on the Building roof, access thereto and removal thereof.
Sublandlord shall indemnify Subtenant and hold Subtenant harmless from and
against any and all claims, demands, suits, judgments, liabilities, costs and
expenses, including reasonable attorneys’ fees, arising out of the failure of
Sublandlord to perform any covenant, term or condition of this Sublease or of
the Prime Lease to be performed by Sublandlord hereunder.

12. Assignment and Subletting. Subtenant shall be entitled to assign or
sub-sublease this Sublease in accordance with the terms of Section 5.1.11 of the
Prime Lease. Notwithstanding the foregoing, Sublandlord shall not be entitled to
exercise any recapture or termination rights as set forth in Section 5.1.11 of
the Prime Lease. No such sublease or assignment shall be effective without the
consent of Prime Landlord under the Prime Lease. If Sublandlord and Prime
Landlord consent to any such assignment or sub-subletting, Subtenant shall
remain fully and primarily liable to Sublandlord, in all respects, under this
Sublease.

13. Broker. Each of Sublandlord and Subtenant represents and warrants to the
other that except for Cushman & Wakefield (“Broker”) it has not dealt with any
broker in connection with this Sublease, and each agrees to indemnify, defend
and hold the other harmless from and against any breach of said representation
and warranty. Per a separate agreement, Sublandlord shall pay any fees of the
Broker associated with this Sublease.

14. Parking. Notwithstanding anything to the contrary contained herein,
Subtenant shall be entitled to use, on a first come first serve basis,
Subtenant’s Proportionate Share of the parking spaces allocated to Sublandlord
under the Prime Lease and the Additional Parking License.

15. Amenities. Throughout the Sublease Term, as the same may be extended.
Subtenant shall have the right to use, at no additional charge (except for the
Operating Expenses passed through to Sublandlord and Subtenant by virtue of
Section 4.5 of the Prime Lease), the cafeteria and fitness center (the “Fitness
Center”) referenced in Sections 5.2.1.7 and 5.2.1.8 of

 

7



--------------------------------------------------------------------------------

the Prime Lease, on the same terms and conditions as are applicable to
Sublandlord under the Prime Lease. As a condition for Subtenant’s use of the
Fitness Center, Subtenant shall require Subtenant or any of Subtenant’s agents,
invitees, employees, or contractors (collectively “Subtenant’s Fitness Center
Users”) (as hereinafter defined) who use the Fitness Center to execute waiver
documents in the form attached to this Sublease as Exhibit C. and Subtenant
shall indemnify and hold harmless Sublandlord, Prime Landlord, and VistaPrint
Limited from and against any and all claims, demands, suits, judgments,
liabilities, costs and expenses, including reasonable attorneys’ fees, arising
out of or in connection with the use of the Fitness Center by Subtenant or any
of Subtenant’s agents, invitees, employees, or contractors (collectively,
“Subtenant’s Fitness Center Users”).

16. Security Deposit. On or prior to the date hereof, Subtenant shall provide
Sublandlord with a letter of credit in the form attached hereto as Exhibit D
from a financial institution reasonably satisfactory to Sublandlord (and
Sublandlord acknowledges that Bank of America is satisfactory) in the original
amount of $450,000. Subtenant shall maintain such letter of credit until the
date that is sixty (60) days after expiration of the Sublease Term. Subtenant
may reduce the security deposit to $345,000 on the third anniversary of the
Sublease Term Commencement Date and to $225,000 on the fifth anniversary of the
Sublease Term Commencement Date; provided that at the time of each such
reduction no defaults have occurred under this Sublease beyond applicable notice
and grace periods. Sublandlord shall confirm in writing that the conditions for
reduction of the Letter of Credit have been satisfied as of the applicable
review date (which confirmation Sublandlord agrees to provide within ten
(10) Business Days after Subtenant’s written request, if correct), and,
Subtenant may provide Sublandlord with an amendment to the Letter of Credit or a
new Letter of Credit meeting all of the requirements of this Section 16 to
accomplish such authorized reduction of the Letter of Credit. Such letter of
credit may be drawn from time to time by Sublandlord upon Subtenant’s default of
its obligations under this Sublease, beyond any applicable notice and cure
periods, or if such letter of credit is about to expire and has not been renewed
within thirty (30) days preceding such expiration. Should Sublandlord draw down
the letter of credit, Subtenant shall be obligated to restore it to the then
required amount under this Section 16. Sublandlord shall assign the security
deposit to a successor or transferee and, following the assignment, Sublandlord
shall have no further liability with respect to the security deposit. If the
letter of credit is drawn down and held by Sublandlord as a cash security
deposit, Sublandlord (i) shall not be required to keep the security deposit
separate from its other accounts, and (ii) shall return any unapplied portion of
the security deposit to Subtenant within sixty (60) days after the later to
occur of the expiration of the Sublease Term or the date Subtenant surrenders
the Premises to Sublandlord in compliance with this Sublease.

17. Contingency. This Sublease is conditioned upon the completion of the
following (the “Contingencies”) on or before November 13, 2015 (the “Contingency
Date”): (a) the consent of Prime Landlord to this Sublease substantially in the
form attached hereto as Exhibit E (the “Consent”); and (b) the final approval by
Prime Landlord and Sublandlord of the Plans to be provided by Subtenant under
the Work Letter, including agreement as to (i) installation rooftop condenser
units, access thereto and removal thereof, and (ii) whether portions of
Sublandlord’s work will be required by Prime Landlord to be removed or restored
at the end of the Prime Lease Term. If the Contingencies are not satisfied by
the Contingency Date, either

 

8



--------------------------------------------------------------------------------

party may elect to terminate this Sublease by notice to the other party within
ten (10) Business Days following such Contingency Date. If this Sublease is so
terminated: (i) all amounts previously paid by either party to the other on
account of this Sublease shall be returned; and (ii) the parties thereupon shall
be relieved of any further liability or obligation under this Sublease.

18. Signage. Sublandlord agrees to provide to Subtenant, and install at
Sublandlord’s sole cost and expense, signs identifying Tenant and, if requested,
Tenant’s logo in the following locations:

A. On park signage approaching the Building;

B. On the large wall facing the plaza at the main entrance on the east side of
the Building, to be shared with Sublandlord and other subtenants;

C. In the main lobby of the Building at the reception desk; and

D. At the entrance to the Subleased Premises,

All signs shall be installed in accordance with plans and specifications
prepared by Subtenant and approved by Sublandlord, which approval shall not be
unreasonably withheld, conditioned, or delayed.

19. Expansion Right. Subject to the provisions of this Section 19 , so long as
at least three years remain in the Sublease Term, including the Extension Right,
if exercised by Subtenant, Subtenant shall have an ongoing right of first offer
(the “Right of First Offer”) on any then-available portions of the second floor
of the Building (each, a “ROFO Space”) upon the following terms and conditions.
This Right of First Offer is subject and subordinate to the right of Sublandlord
or any affiliate of Sublandlord to use or occupy such ROFO Space, but no other
party holds expansion or first offer or refusal rights to the ROFO Space that
are superior to the rights of Subtenant set forth in this Section 19.

Sublandlord will notify Subtenant of its plans to market a ROFO Space (the “ROFO
Notice”) for lease to any party unrelated to Sublandlord (it being acknowledged
and agreed that the Right of First Offer shall not be applicable to space
Sublandlord intends to occupy and/or provide to affiliates of Sublandlord),
which ROFO Notice shall specify the location and square footage for such ROFO
Space, Sublandlord’s estimate of the Fair Market Rent (as defined below) for
such ROFO Space, the date of availability of such ROFO Space and all other
material terms and conditions which will apply to such ROFO Space. Within ten
(10) business days following its receipt of any ROFO Notice, Subtenant shall
have the right to accept the same by written notice to Sublandlord (the “ROFO
Acceptance Notice”); provided that if Subtenant disputes Sublandlord’s estimate
of the Fair Market Rent in the ROFO Acceptance Notice, the Fair Market Rent for
such space shall be determined as set forth in Section 20 (as appropriately
modified to determine fair market rent for expansion space as opposed to a
renewal term). If Subtenant timely delivers a ROFO Acceptance Notice,
Sublandlord and Subtenant shall execute an amendment to this Sublease, subject
to Prime Landlord approval and consent, incorporating the ROFO Space into the
Subleased Premises for the remainder of the Sublease Term, as the

 

9



--------------------------------------------------------------------------------

same may be extended, upon the terms contained in the ROFO Notice within ten
(10) business days following Sublandlord’s delivery to Subtenant of a form
therefor (and if the Sublandlord’s determination of Fair Market Rent was
disputed in the ROFO Notice and not agreed to as of the commencement of the term
for such ROFO Space, then rent shall be Sublandlord’s determination of Fair
Market Rent until the finalization of the Fair Market Rent appraisal, and any
change in such rent amount shall be adjusted - with applicable credits or
reimbursement for any underpayment or overpayment - thereafter). In no event
shall the Fair Market Rent for the ROFO Space be less than the then current Base
Rent for the Subleased Premises.

If Subtenant fails to timely deliver a ROFO Acceptance Notice within said ten
(10) business day period or fails to execute Sublandlord’s form of amendment for
such ROFO Space within ten (10) business days of receipt from Sublandlord of the
same. Subtenant shall be deemed to have waived its rights with respect to a ROFO
Space and Sublandlord shall be entitled, but not required, to lease all or any
portion of such ROFO Space to any party or parties on such terms and conditions,
including, without limitation, options to extend the term of such lease and/or
expand the premises under such lease, and for such rent as Sublandlord
determines, all in its sole discretion, and the Right of First Offer with
respect to such ROFO Space in such ROFO Notice shall be of no further force or
effect.

Notwithstanding any contrary provision of this Sublease, any Right of First
Offer, and any exercise by Subtenant of any Right of First Offer shall be void
and of no effect unless on the date Subtenant timely delivers a ROFO Acceptance
Notice to Sublandlord and on the commencement date of the amendment for a ROFO
Space (as applicable): (i) this Sublease is in full force and effect, (ii) no
default has occurred under this Sublease which remains continuing and uncured
after any applicable notice and opportunity to cure and (iii) Subtenant shall
not have assigned this Sublease, except as may be assigned through a Permitted
Transfer, and there shall not be any sub-sublease or sub-subleases then in
effect except for Permitted Transfers.

Subtenant acknowledges and agrees that Subtenant’s Right of First Offer with
respect to any space that is not subject to a third-party lease on the date
hereof (the “Vacant Space”) shall not be of any force or effect until such time
as such Vacant Space has been initially leased to a third-party tenant after the
date hereof and such tease (and any rights held by such tenant in any part of
the Building consisting of a ROFO Space) has subsequently expired.

20. Extension Option. Subject to the terms hereof, Subtenant shall have the
right (“Extension Right”) to extend the Sublease Term on the same terms and
conditions as this Sublease except for the change in Base Rent as provided below
and there shall be no further Renewal Options.

Provided that (i) a default as described in this Sublease shall not have
occurred and be continuing beyond applicable notice and cure periods on the day
on which Subtenant purports to exercise the Extension Right on the first day of
the Renewal Term (as defined below), and (ii) the Subtenant named herein or a
Permitted Transferee is actually occupying at least 75% of the entire Subleased
Premises as of each of said dates, Subtenant shall have the option (“Extension
Option”) to extend the Sublease Term until August 15, 2026 (the “Renewal Term”),
unless sooner terminated as provided in this Sublease, subject to all the terms
of this Sublease except for the change in Base Rent as provided below and there
shall be no further Extension Option.

 

10



--------------------------------------------------------------------------------

Subtenant shall exercise the Renewal Option, if at all, by giving written notice
(“Notice to Renew”) of exercise to Sublandlord no later than fifteen (15) months
prior to expiration of the Sublease Terra. If Subtenant fails to give such
notice to Sublandlord within such time, Subtenant shall be deemed to have waived
the right to exercise the Renewal Option. Upon Subtenant’s exercise of the
Renewal Option, the Sublease Term shall be deemed to include the Renewal Term.

The annual Base Rent payable during the Renewal Term shall be the fair market
rent for comparable first class office space in effect in the 128 West office
market on the commencement date of the Renewal Term (the “Fair Market Rent”).
The determination of Fair Market Rent (whether such determination is made by
Sublandlord and/or Subtenant or the brokers referenced herein) shall take into
account all relevant factors.

The Fair Market Rent shall be determined as follows:

(1) Within fifteen (15) calendar days after receipt of a Notice to Renew,
Sublandlord shall furnish Subtenant with Sublandlord’s estimate of Fair Market
Rent (“Sublandlord’s Rent Estimate”).

(2) Within fifteen (15) calendar days after receipt of Sublandlord’s Rent
Estimate, Subtenant shall respond and specify whether and the extent to which
Subtenant disputes Sublandlord’s Rent Estimate.

(3) If Subtenant disputes Sublandlord’s Rent Estimate, Subtenant and Sublandlord
shall negotiate in good faith for an additional thirty (30) calendar days to
reach agreement on the Fair Market Rent.

(4) If Subtenant and Sublandlord shall not have reached agreement as to the Fair
Market Rent after such additional thirty (30) calendar days, Sublandlord and
Subtenant, within ten (10) calendar days after the expiration of such thirty
(30) calendar day period, shall each select a real estate broker affiliated with
a major Boston commercial real estate brokerage firm and having at least fifteen
(15) years’ experience in the field with office properties similar to the
Building in the Boston area to determine the Fair Market Rent. The two selected
brokers shall within fourteen (14) calendar days appoint a third broker having
the qualifications described above (the “Third Broker”). Each party shall pay
the fees and expenses of the broker it selected and the fees and expenses of the
Third Broker shall be borne equally by both parties.

(5) Within thirty (30) calendar days after the selection of the Third Broker,
the brokers shall determine the Fair Market Rent In the event that the brokers
have not agreed upon the Fair Market Rent within such thirty (30) day period,
each broker shall simultaneously deliver, within ten (10) calendar days
thereafter, a written appraisal of the Fair Market Rent to Sublandlord and
Subtenant, and the Fair Market Rent shall be the average of the two closest
appraisals.

 

11



--------------------------------------------------------------------------------

(6) If Sublandlord or Subtenant shall have failed to designate a broker within
the time period provided therefor above, then the broker which has been
designated, whether by Sublandlord or Subtenant, shall alone make the
determination of the Fair Market Rent. If Subtenant and Sublandlord have both
designated brokers but the two brokers so designated do not agree upon and
designate the third broker willing so to act within the time period provided
therefor above, the Subtenant, the Sublandlord or either broker previously
designated may request the Greater Boston Real Estate Board, Inc. to designate
the third broker willing so to act and a broker so appointed shall, for all
purposes, have the same standing and powers as though such broker had been
seasonably appointed by the brokers first appointed. In case of the inability or
refusal to serve of any person designated as a broker, or in case any broker for
any reason ceases to be such, a broker to fill such vacancy shall be appointed
by the Subtenant, the Sublandlord, the broker first appointed or the said
Greater Boston Real Estate Board, Inc., as the case may be, whichever made the
original appointment.

21. Return of Premises. Subtenant shall, at the expiration or termination of
this Sublease, peaceably yield up the Subleased Premises in broom-clean
condition, wear and tear, and damage by fire and other casualty excepted.
Subtenant shall remove all cables and wires serving the Subleased Premises (to
the extent installed by or on behalf of Subtenant and not existing in or serving
the Subleased Premises as of the Sublease Term Commencement Date), but, provided
Prime Landlord consents at the time it delivers the Consent, Subtenant shall not
be responsible for the removal of the TI Work pursuant to Section 5.1.9 of the
Prime Lease.

22. Miscellaneous.

A. Counterparts. This instrument may be signed in counterpart originals, which,
taken together, shall constitute a single original instrument.

B. Notices. Notices to Sublandlord or Subtenant required or permitted hereunder
shall be sent in the manner prescribed in the Prime Lease to the Premises in the
case of notices to Sublandlord and in the case of notices to Subtenant as
follows:

Prior to the Sublease Term Commencement Date:

Chiasma

60 Wells Avenue, Suite 102

Newton, MA 02459

Attn: Mark J. Fitzpatrick

After the Sublease Term Commencement Date:

At the Subleased Premises

Attn: Mark J. Fitzpatrick

C. Amendments. This Sublease may not be changed or terminated orally but only by
an agreement in writing signed by both Sublandlord and Subtenant.

 

12



--------------------------------------------------------------------------------

D. Estoppel Certificates. Sublandlord and Subtenant each agree to furnish within
twenty (20) days after written request therefor by the other, a certificate
stating (i) that this Sublease is in full force and effect and has not been
amended or modified (or describing such amendment or modification, if any);
(ii) the dates through which Base Rent and Subtenant Additional Rent have been
paid hereunder; and (iii) that there are no defaults under this Sublease known
to the signer of the certificate (or specifying such defaults, if known).

E. No Waiver. The failure of either party to insist on strict performance of any
covenant or condition hereof, or to exercise any option contained herein, shall
not be construed as a waiver of such covenant, condition or option in any other
instance.

F. Memorandum of Sublease. Subtenant shall not record this Sublease or any
memorandum hereof. Subtenant may file this Sublease and it exhibits with the
Securities and Exchange Commission if required by law.

G. Governing Law. This Sublease has been negotiated, executed and delivered in
the Commonwealth of Massachusetts, and the parties agree that the rights and
obligations of the parties under this Sublease shall be governed and construed
in accordance with the laws of the Commonwealth of Massachusetts.

H. Severability. The invalidity of any of the provisions of this Sublease will
not impair or affect in any manner the validity, enforceability or effect of the
rest of this Sublease.

I. Entire Agreement. All understandings and agreements, oral or written,
heretofore made between the parties hereto are merged in this Sublease, which
alone fully and completely expresses the agreement between Sublandlord and
Subtenant.

J. Relationship Between the Parties. This Sublease does not create the
relationship of principal and agent, nor does it create any partnership, joint
venture, or any association or relationship between Sublandlord and Subtenant
other than as and to the extent specifically provided in this Sublease, the sole
relationship of Sublandlord and Subtenant being that of sublandlord and
subtenant as provided in this Sublease.

K. Remedies Cumulative. Except as specifically provided herein, all rights and
remedies of Sublandlord under this Sublease shall be cumulative and none shall
exclude any other rights and remedies allowed by law.

[This Space Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Sublease as an instrument
under seal as of the date first written above.

 

SUBLANDLORD:

CIMPRESS USA INCORPORATED,

a Delaware corporation

By:  

 

  Name:   Title: SUBTENANT:

CHIASMA, INC.,

a Delaware corporation

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A

Floor Plan Showing Subleased Premises

[See Attached]



--------------------------------------------------------------------------------

LOGO [g116551ex10_14pg051.jpg]

 

2



--------------------------------------------------------------------------------

EXHIBIT B

Work Letter

1. Sublandlord’s Work. This Exhibit B sets forth the obligations of Sublandlord
and Subtenant with respect to the initial improvements to be performed in the
Subleased Premises to prepare the same for Subtenant’s use and occupancy.
Sublandlord shall construct the initial improvements as shown on the Plans (as
defined below) in accordance with the terms of this Exhibit B (“Sublandlord’s
Work”).

2. Plans. Subtenant’s architect will prepare the initial test fit plan for the
Sublandlord’s Work at Subtenant’s sole cost and expense; provided that
Sublandlord shall provide an allowance in the amount of $1,920.00 for the
purposes of the initial test fit plan. Subtenant shall, at its sole cost and
expense, prepare or cause to be prepared, subject to approval by Sublandlord and
Prime Landlord, final architectural, electrical and mechanical construction
drawings, plans and specifications (collectively, the “Plans”) necessary to
construct Sublandlord’s Work, which plans shall comply with all Sublandlord’s
architect’s and engineers’ requirements to avoid aesthetic or other conflicts
with the design and function of the balance of the Building and be consistent
with the initial test fit plan. Subtenant covenants and agrees to devote such
time as may be reasonably necessary in consultation with said architect and
engineers to enable them to complete and submit the final Plans to Sublandlord
and Prime Landlord for approval. Time is of (he essence with respect to
Subtenant’s cooperation in the preparation, submission and approval of the
Plans. Approval by Sublandlord of Sublandlord’s Work and the Plans shall not
constitute any warranty by Sublandlord to Subtenant of the adequacy of the
design for Subtenant’s intended use of the Subleased Premises nor shall
Sublandlord’s approval of the Plans create any liability or responsibility on
the part of Sublandlord for compliance with applicable statutes, ordinances,
regulations, laws, codes and industry standards relating to handicap
discrimination (including, without limitation, the Americans with Disabilities
Act).

3. Working Drawings. If deemed necessary by Sublandlord for the performance of
Sublandlord’s Work, Subtenant, at its sole cost and expense (subject to the
Subtenant Allowance provided for in Paragraph 7), shall prepare final working
drawings and specifications for Sublandlord’s Work (the “Working Drawings”)
based upon and consistent with the Plans and the plans, drawings,
specifications, finish details and other information furnished by Subtenant to
Sublandlord under Paragraph 2 above.

4. Performance of Sublandlord’s Work. Except as hereinafter provided to the
contrary, Sublandlord shall perform Sublandlord’s Work shown on the Plans and
Working Drawings using Building standard materials and quantities as reasonably
determined by Sublandlord (“Building Standards”).

5. Substantial Completion. Sublandlord shall use reasonable efforts to cause
Sublandlord’s Work to be Substantially Completed (as defined in Section 3(B) of
the Sublease), subject to delays caused by Force Majeure (as defined below) and
Subtenant Delays (as defined in Paragraph 6 below), on or before March 15, 2016
(the “Anticipated Substantial Completion Date”). If Sublandlord’s Work is not
Substantially Completed on or before the Anticipated Substantial Completion Date
(as extended), the Sublease shall remain in full force and effect; provided:

(i) The Sublease Term Commencement Date shall not occur until Sublandlord’s Work
is Substantially Completed, except as set forth in Section 6 with respect to a
Subtenant Delay,



--------------------------------------------------------------------------------

(ii) If Sublandlord does not deliver the Subleased Premises to Subtenant in the
Delivery Condition with the Sublandlord Work Substantially Completed by
April 15, 2016 (the “First Outside Date”) and such failure to so deliver is not
the result of Force Majeure or Subtenant Delay, then for each day thereafter
until such time as the Subleased Premises are delivered to Subtenant in the
Delivery Condition with the Sublandlord’s Work Substantially Completed,
Subtenant shall receive a rent credit equal to one day’s Base Rent at the
highest rental rate payable during the first Lease Year and after the initial
ninety (90) days thereof which reflects a reduced rental rate; and

(iii) In the event that Sublandlord does not deliver the Subleased Premises to
Subtenant in the Delivery Condition with the Sublandlord’s Work Substantially
Completed by July 12, 2016 (the “Final Outside Date”), and such failure to so
deliver is not the result of Force Majeure (but the extension on account of
Force Majeure shall not exceed 30 days) or Subtenant Delay, then Subtenant shall
have the right to terminate this Sublease by written notice to Sublandlord at
any time after the Final Outside Date but prior to the date that Sublandlord
actually Substantially Completes the Sublandlord’s Work and delivers the
Premises in the Delivery Condition.

“Force Majeure” shall mean events beyond Sublandlord’s reasonable control,
including, without limitation, accident; breakage; strike, lockout; act of
terrorism; shortage of materials, which shortage is not unique to Sublandlord;
governmental regulation, moratorium or other governmental action, inaction or
delay; or fire, flood, unusually inclement weather, earthquake or other natural
disaster.

6. Subtenant Delay. In the event of a “Subtenant Delay”, defined below, the
Sublease Term Commencement Date shall be deemed to be the date Sublandlord’s
Work would have been Substantially Completed absent Subtenant Delays, as
reasonably determined by Sublandlord. “Subtenant Delay” shall mean an actual
delay in the Sublandlord Work and to the extent such delay results from any of
the following:

(i) the performance of any other work in the Subleased Premises by any person,
firm or corporation employed by or on behalf of Subtenant, such as is
contemplated under Section 8 hereof, that actually delays Substantial Completion
of Sublandlord’s Work;

(ii) the failure of Subtenant to pay for the cost, if any, of Sublandlord’s Work
in excess of the Subtenant Allowance within the time periods set forth in
Paragraph 7 below;

(iii) the failure to approve recommended contractor and subcontractor selections
within three (3) business days after request by Sublandlord, the timing of which
shall not be required earlier than the date by which Subtenant is to approve the
Project Cost Estimate, as provided in Section 7 below;

 

2



--------------------------------------------------------------------------------

(iv) the failure to approve the Project Cost Estimate by December 4,2015 (or, if
later, the date that is five (5) days after the Project Cost Estimate is
initially delivered to Subtenant); and

(v) any other act or omission of Subtenant which results in actual delay in the
Substantial Completion of Sublandlord’s Work, provided Sublandlord advised
Subtenant of such act or omission within two (2) business days after the
occurrence thereof.

7. Cost of Sublandlord’s Work; Subtenant Allowance. Sublandlord shall complete
Sublandlord’s Work at Subtenant’s expense, except that Sublandlord shall
contribute to Subtenant an allowance of up to $1,920,000.00 (the “Subtenant
Allowance”). Promptly following Sublandlord’s written approval of the Plans,
and, if applicable, the Working Drawings, Sublandlord shall deliver a “Project
Cost Estimate” to Subtenant, reflecting the best prices resulting from
Sublandlord’s bidding process. The Project Cost Estimate will include the costs
to install the Subtenant’s structured tel/data wiring and cabling in the
Subleased Premises as hard costs (but not “dynamic cabling” or patching, within
and between racks, such work being the responsibility of Subtenant). In
connection with Sublandlord’s Project Cost Estimate, Sublandlord’s general
contractor shall obtain a minimum of three (3) bids for all major subtrades.
Promptly following Sublandlord’s delivery of same, Subtenant may either approve
the Project Cost Estimate or request that changes be made to the final Plan,
and, if applicable, the Working Drawings (subject to Sublandlord’s and Prime
Landlord’s approval) for the purpose of lowering the total project cost. If
Subtenant fails to deliver either its written approval of, or its written
request for modifications to, any Project Cost Estimate within five (5) business
days following delivery by Sublandlord, Subtenant shall be deemed to have
approved the Project Cost Estimate in its entirety. Once Sublandlord and
Subtenant have approved me Project Cost Estimate (or the Project Cost Estimate
is deemed approved), the parties shall execute an instrument confirming the
amount of the final Project Cost Estimate. Sublandlord shall accept the lowest
bids for the Sublandlord Work unless Subtenant otherwise approves. The
Sublandlord’s Work shall be performed on an open book basis, on the basis of a
guaranteed maximum price contract.

If the sum of the final Project Cost Estimate and Subtenant’s Soft Costs exceeds
the Subtenant Allowance, Subtenant shall be entitled to the Subtenant Allowance
in accordance with the terms hereof, but the timing of each individual
disbursement of the Subtenant Allowance shall be disbursed in the proportion
that the Subtenant Allowance bears to the total cost for Sublandlord’s Work
(e.g., if the Subtenant Allowance equals 80% of the Project Cost Estimate, then
Sublandlord shall disburse a portion of the Subtenant Allowance equal to 80% of
the costs covered by each requisition, up to the aggregate amount of the
Subtenant Allowance). In all events, Subtenant shall pay Sublandlord all costs
of Sublandlord Work in excess of the Subtenant Allowance. Subtenant shall be
allowed to use up to ten percent (10%) of the Subtenant Allowance toward the
following (“Subtenants Soft Costs”): toward the Project Management Fee and, to
the extent the Subtenant Allowance exceeds the cost of Sublandlord’s Work and
the Project Management Fee, toward architectural, engineering and project
management fees and

 

3



--------------------------------------------------------------------------------

costs (which in the aggregate shall not exceed $150,000) and toward costs
related to moving. As used herein, “Project Management Fee” shall mean the fee
to be paid by Subtenant to Sublandlord in the amount of four percent (4%) of the
hard construction costs, which Project Management fee shall be deducted from the
Subtenant Allowance with each draw. In consideration of the Project Management
Fee, Sublandlord shall not charge Subtenant for any fees or expenses to review
the Plans.

In the event Sublandlord receives from its general contractor a change order
request that would increase the cost of Sublandlord’s Work, Sublandlord shall
deliver a copy of such change order request to Subtenant Subtenant shall approve
or reject the proposed change order within two (2) business days after delivery
thereof, with Subtenant’s failure to reject the proposed change order in writing
being deemed an election to accept the change order. If Subtenant rejects the
proposed change order, Sublandlord and Subtenant and the general contractor
shall meet to discuss the change order and will attempt to reach a resolution as
to any dispute. If, by the date that is four (4) business days after the
delivery of the proposed change order to Subtenant, no resolution has been
reached, then notwithstanding Subtenant’s objections, Sublandlord shall be free
to accept the proposed change order.

8. Subtenant Access. Sublandlord, upon request by Subtenant, shall grant to
Subtenant and Subtenant’s agents a license to enter the Subleased Premises at
any time from and after the date which Sublandlord reasonably determines to be
sixty (60) days prior to the date Sublandlord’s Work will be Substantially
Completed for the purposes of installing Subtenant’s cabling, audiovisual
equipment, furniture and fixtures in the Subleased Premises. It shall be a
condition to the grant by Sublandlord and continued effectiveness of such
license that:

(a) Subtenant’s request for such early access shall be accompanied by: (i) a
description of and schedule for the work to be performed by those persons and
entities for whom such access is being requested; (ii) the names and addresses
of all contractors for whom such early access is being requested and copies of
all licenses and permits required in connection with the performance of the work
for which such access is being requested; and (iii) certificates of insurance
(in amounts and with insured parties satisfactory to Sublandlord). All of the
foregoing shall be subject to Sublandlord approval in its sole discretion.

(b) Such early access for installation purposes shall be subject to reasonable
scheduling by Sublandlord.

(c) Subtenant’s agents, contractors, workmen, mechanics, suppliers and invitees
shall work in harmony and not interfere with (i) Sublandlord and Sublandlord’s
agents in performing Sublandlord’s Work or any additional tenant improvement
work in the Subleased Premises or work by Sublandlord or its agents in other
premises or common areas of the Building, or (ii) the general operation of the
Building. If at any time such entry shall cause or reasonably threaten to cause
such disharmony or interference, Sublandlord may withdraw such license
immediately upon written notice to Subtenant.

Any such entry into and occupation of the Subleased Premises by Subtenant shall
be deemed to be under all of the terms, covenants, conditions and provisions of
the Sublease

 

4



--------------------------------------------------------------------------------

(including, without limitation, the insurance and indemnity provisions therein),
except that Base Rent and Subtenant Additional Rent shall not be payable until
the date set forth in Section 4 of the Sublease (Subtenant’s obligation to pay
electricity hereunder shall commence upon Subtenant occupying the Subleased
Premises). Sublandlord shall not be liable for any injury, loss or damage which
may occur to any of Subtenant’s work or installations made in the Subleased
Premises or to property placed therein prior to the commencement of the Sublease
Term, the same being at Subtenant’s sole risk and liability. Subtenant shall be
liable to Sublandlord for any damage to the Subleased Premises or to any portion
of Sublandlord’s Work caused by Subtenant or any of Subtenant’s employees,
agents, contractors, workmen or suppliers. In the event the performance of the
work by Subtenant, its agents, employees or contractors causes material extra
costs to Sublandlord, Subtenant shall reimburse Sublandlord for the entire
documented extra cost and the cost incurred by Sublandlord for the engineers or
operators under applicable union regulations or contracts.

9. Incorporation. The terms and provisions of the Sublease, insofar as they are
applicable to this Work Letter, are hereby incorporated herein by reference.

10. Additional Rent. All amounts payable by Subtenant to Sublandlord hereunder
shall be deemed to be Subtenant Additional Rent under the Sublease and upon any
default in the payment of same. Sublandlord shall have all of the rights and
remedies provided for in the Sublease.

11. Limitation. This Exhibit shall not be deemed applicable to any additional
space added to the Subleased Premises at any time or from time to time, whether
by any options under the Sublease or otherwise, or to any portion of the
original Subleased Premises or any additions to the Subleased Premises in the
event of a renewal or extension of the Sublease Term of the Sublease, whether by
any options under the Sublease or otherwise, unless expressly so provided in the
Sublease or any amendment or supplement to the Sublease.

 

5



--------------------------------------------------------------------------------

EXHIBIT C

Form of Fitness Center Waiver and Release

WAIVER AND RELEASE

I,                     , understand and accept that there are certain dangers
and health risks in the use of the fitness center located at 275 Wyman Street,
Waltham, Massachusetts (the “Fitness Center”).

Accordingly, I hereby release Cimpress USA Incorporated, VistaPrint Limited,
275 Wyman LLC, and each of their respective agents, representatives and
attorneys including, without limitation, the directors and officers of each of
Cimpress USA Incorporated, VistaPrint Limited, and 275 Wyman LLC (each of them
being included among the “Released Parties”), from any and all liability, loss,
damage, costs, claims and/or causes of action including, but not limited to,
negligence by any of the Released Parties and all claims for bodily injuries
and/or property damage which I may suffer as a result of my use of the Fitness
Center.

By giving this Waiver and Release, I fully acknowledge the potential risk
involved in my use of the Fitness Center. I also represent that I do not have
any medical condition which may impair, compromise or otherwise prohibit my use
of the Fitness Center.

I hereby attest that I am of legal age to execute this Waiver and Release. I
also understand that because this is a Waiver and Release, before signing it, I
acknowledge that I have had the opportunity to review this Waiver and Release
with an attorney of my own choosing before deciding to sign it.

Date:             , 20    

 

 

Signature



--------------------------------------------------------------------------------

EXHIBIT D

Form of Letter of Credit

[Letterhead of a money center bank acceptable to the Landlord]

[Please note the tenant on this Letter of Credit must match the exact tenant
entity in the Lease]

[date]

Cimpress USA Incorporated

300 Shire Way

Lexington, MA 02421

Attn:

Ladies and Gentlemen:

We hereby establish our Irrevocable Letter of Credit and authorize you to draw
on us at sight for the account of Chiasma, Inc., a Delaware corporation
(“Applicant”), the aggregate amount of Four Hundred Fifty Thousand and 00/100
Dollars (S450,OGO.QO). You shall have the right to make partial draws against
this Letter of Credit from time to time.

Funds under this Letter of Credit are available to the beneficiary hereof as
follows:

Any or all of the sums hereunder may be drawn down at any time and from time Jo
time from and after the date hereof by Cimpress USA Incorporated, a Delaware
corporation (“Beneficiary”) when accompanied by this Letter of Credit and a
written statement signed by an individual purporting to be an authorized agent
of Beneficiary, certifying that such moneys are due and owing to Beneficiary,
and a sight draft executed and endorsed by such individual.

This Letter of Credit is transferable in its entirety to any successor in
interest to Beneficiary as lessee of 275 Wyman Street, Waltham, Massachusetts.
Should a transfer be desired, such transfer will be subject to the return to us
of this advice, together with written instructions. Any fees related to such
transfer shall be for the account of the Applicant.

The amount of each draft must be endorsed on the reverse hereof by the
negotiating bank. We hereby agree that this Letter of Credit shall be duly
honored upon presentation and delivery of the certification specified above.

This Letter of Credit shall expire [                    ] [sixty (60) days
following the expiration of the Sublease Term].

Notwithstanding the above expiration date of this Letter of Credit, the term of
this Letter of Credit shall be automatically renewed for successive, additional
one (1) year periods unless, at least sixty (60) days prior to any such date of
expiration, the undersigned shall give written notice to Beneficiary, by
certified mail, return receipt requested and at the address set forth above or
at such other address as may be given to the undersigned by Beneficiary, that
this Letter of Credit will not be renewed.



--------------------------------------------------------------------------------

If any instructions accompanying a drawing under this Letter of Credit request
that payment is to be made by transfer to your account with another bank, we
will only effect such payment by fed wire to a U.S. regulated bank, and we
and/or such other bank may rely on an account number specified in such
instructions even if the number identifies a person or entity different from the
intended payee.

This Letter of Credit is governed by the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication 500.

 

Very truly yours, [NAME OF ISSUING BANK] By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT E

Consent To Sublease Hobbs Brook Office Park

THIS CONSENT TO SUBLEASE (“Consent”) dated as of November 20, 2015, is made with
reference to that certain sublease (the “Sublease”) dated November 20, 2015 and
attached hereto as Exhibit A, by and between Cimpress USA Incorporated (formerly
known as Vistaprint USA, Incorporated), a Delaware corporation, with an address
at 275 Wyman Street, Waltham, Massachusetts 02451 (“Tenant”), and Chiasma, Inc.,
a Delaware corporation, with an address at 60 Wells Avenue, Suite 102, Newton,
Massachusetts 02459 (“Subtenant”), and is entered into by and among Tenant,
Subtenant, and 275 Wyman LLC, a Delaware limited liability company (together
with its successors and assigns, “Landlord”), with an address in care of Hobbs
Brook Management, LLC, 225 Wyman Street Waltham, Massachusetts 02451-1209,
Attention: Real Estate Manager, and joined in by 404 Wyman LLC, a Delaware
limited liability company (together with its successors and assigns, “Parking
Licensor”), with an address in care of Hobbs Brook Management, LLC, 225 Wyman
Street Waltham, Massachusetts 024511209, Attention: Real Estate Manager, with
reference to the following facts:

(A) Landlord and Tenant are the parties to that certain lease dated as of
July 31, 2013, as amended by First Amendment to Lease dated November 17, 2014
(as heretofore or hereafter amended from time to time, the “Master Lease”) with
respect to the Premises (as defined in the Master Lease) being the entire
building known as 275 Wyman Street, Waltham, Massachusetts (the “Building”);

(B) Tenant and Subtenant wish to enter into the Sublease, with respect to a
portion of the Premises delineated in the Sublease and containing approximately
24,000 square feet of Rentable Floor Area (the “Sublease Premises”);

(C) Tenant wishes to make available to Subtenant a portion of the parking spaces
to which Tenant has rights under that certain License Agreement dated as of
July 31, 2013 (as heretofore or hereafter amended from time to time, the
“Parking License”) between Parking Licensor and Tenant concerning the Licensed
Premises defined therein;

(D) The Master Lease provides, inter alia, that Tenant may not enter into the
Sublease without Landlord’s prior written consent;

(E) The Parking License provides, inter alia, that Tenant may not permit certain
parties to use or occupy the Licensed Premises without Landlord’s prior written
consent;

(F) Tenant and Subtenant have presented the fully executed Sublease to Landlord
in connection with Tenant’s request for such consent, upon all of the terms and
conditions hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

1. Capitalized terms used in this Consent without definition shall have the
meanings ascribed to them in the Master Lease.



--------------------------------------------------------------------------------

2. Tenant and Subtenant represent and warrant to Landlord that the copy of the
Sublease attached hereto as Exhibit A is a true and complete copy of the
Sublease and that the same represents the entire agreement between Tenant and
Subtenant with respect to the sublease of the Sublease Premises. Landlord hereby
consents to Tenant entering into the Sublease upon the terms and conditions set
forth below and confirms that Landlord does not have the right under
Section 5.1.1 of the Master Lease to terminate the Master Lease with respect to
the Sublease Premises on account of the subletting of the Sublease Premises as
contemplated by the Sublease. Parking Licensor hereby consents to Tenant making
available to Subtenant pursuant to Section 14 of the Sublease a portion of the
parking spaces to which Tenant has rights under the Parking License upon the
terms and conditions set forth below.

3. This Consent shall not release Tenant from any existing or future duty,
obligation or liability to Landlord pursuant to the Master Lease or to Parking
Licensor pursuant to the Parking License, nor shall this Consent change, modify
or amend the Master Lease or the Parking License in any manner, notwithstanding
anything to the contrary in the Sublease. Without limiting the generality of the
foregoing and notwithstanding anything to the contrary in the Sublease,
(a) Tenant shall obtain Landlord’s prior written approval of any other subleases
(including, without limitation, an expansion of the Sublease Premises pursuant
to the Right of First Offer described in Section 19 of the Sublease),
assignments or other dispositions of Tenant’s interest in the Master Lease or
the Premises, or the Parking License or the Licensed Premises or any portion
thereof (except to Permitted Transferees as set forth in the Master Lease or the
Parking License) or of Subtenant’s interest in the Sublease or the demised
premises thereunder or any portion thereof, (b) except as expressly set forth
herein, this Consent shall not constitute Landlord’s consent to any alteration
of the Sublease Premises or the Premises, which alterations shall continue to be
governed by the provisions of Section 3.2 of the Master Lease, and (c) any
provision of the Sublease that, directly or indirectly, purports to expand the
uses permitted under the Master Lease beyond those set forth in the Master
Lease, to grant to Subtenant rights that are greater than those granted to
Tenant under the Master Lease or in conflict with any provision of the Master
Lease or this Consent, or otherwise to change, modify or amend the Master Lease
in any manner shall be deemed void and without force or effect.

4. (a) In the event of a Master Lease Termination (as hereinafter defined), at
the written request and sole option of Landlord, Subtenant agrees to attorn to
Landlord and to recognize Landlord as Subtenant’s landlord under the Sublease,
upon the terms and conditions and at the rental rate specified in the Sublease,
and for the then remaining term of the Sublease, except that Landlord shall not
be bound by any provision of the Sublease that in any way increases Landlord’s
duties, obligations or liabilities to Subtenant beyond those owed to Tenant
under the Master Lease or by any provision that grants or attempts to grant
Subtenant any rights, privileges or benefits greater than those possessed by
Tenant under the Master Lease. Subtenant hereby waives any provisions of
applicable law that may permit Subtenant (i) to terminate the Sublease other
than pursuant to its terms or (ii) to surrender possession of the Sublease
Premises in the event of a Master Lease Termination; and Subtenant hereby agrees
that the Sublease shall not be affected in any way whatsoever by a Master Lease
Termination in the event Landlord requests Subtenant’s attornment to and
recognition of Landlord except as set forth herein. In the event of a Master
Lease Termination as to which Landlord does not so request Subtenant’s
attornment to and recognition of Landlord as set forth above, the Sublease shall
terminate.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, so long as Subtenant is not in default under the
Sublease beyond any applicable grace or cure period, in the event of a Master
Lease Termination which does not result from an act or omission of Subtenant or
a casualty or condemnation, Landlord shall, for a period of time designated by
Landlord (but at least until the earliest to occur of (i) one (1) year following
such Master Lease Termination, (ii) the then scheduled expiration of the term of
the Sublease and (iii) the then scheduled expiration of the term of the Master
Lease, take over all of the right, title and interest of Tenant, as sublandlord
under the Sublease, and Subtenant shall attorn to Landlord and recognize
Landlord as Subtenant’s landlord under the Sublease, such attornment and
recognition to be upon and subject to the same terms and conditions set forth in
the preceding paragraph.

In no event shall Landlord or Parking Licensor ever (i) be liable to Subtenant
for any act, omission or breach of the Sublease or the Parking License by
Tenant, (ii) be subject to any offsets or defense that Subtenant might have
against Tenant, (iii) be bound by any rent or additional rent that Subtenant
might have paid in advance to Tenant, or (iv) be bound to honor any rights of
Subtenant in any security deposit placed by Subtenant except to the extent
Tenant has specifically assigned and turned over such security deposit to
Landlord as set forth below.

Tenant hereby agrees that in the event of a Master Lease Termination, Tenant
shall immediately pay or transfer to Landlord any security deposits, rent, or
other sums then held by Tenant in connection with the subleasing of the Sublease
Premises. Subtenant hereby agrees that under no circumstances whatsoever shall
Landlord be held in any way responsible or accountable for any security deposit
or any sums paid by Subtenant to Tenant except to the extent that Landlord has
actually received such sums from Tenant and has acknowledged their source, and
Subtenant shall have no claim to any security or other deposit made by Tenant
under the Master Lease.

(b) “Master Lease Termination” means any event that, by voluntary or involuntary
act or by operation of law, might cause or permit the Master Lease (or Tenant’s
right to possess the Premises under the Master Lease) to be terminated, expire,
be canceled, be foreclosed against, or otherwise come to an end, including but
not limited to (1) a default by Tenant under the Master Lease or any of the
terms and provisions hereof; (2) foreclosure proceedings brought by the holder
of any mortgage or deed of trust to which the Master Lease is subject; (3) the
termination of Tenant’s leasehold estate by dispossession proceeding or
otherwise; or (4) the expiration or termination of the Master Lease in
accordance with its terms.

5. Subtenant shall be liable to Landlord, jointly and severally with Tenant, to
the extent of the obligations undertaken by or attributable to Subtenant under
the Sublease, for the performance of Tenant’s agreements under the Master Lease.
Landlord may elect to receive directly from Subtenant all sums due or payable to
Tenant by Subtenant pursuant to the Sublease, and upon receipt of Landlord’s
notice, Subtenant shall thereafter pay to Landlord any and all sums becoming due
or payable under the Sublease and Tenant shall receive from Landlord a
corresponding credit for such sums actually received by Landlord against any and
all payments then owing from Tenant under the Master Lease. Neither the service
of such written notice nor the receipt of such direct payments shall cause
Landlord to assume any of Tenant’s duties, obligations and/or liabilities under
the Sublease, nor shall such event impose upon Landlord the

 

3



--------------------------------------------------------------------------------

duty or obligation to honor the Sublease in the event of a Master Lease
Termination, nor subsequently to accept any purported attornment by Subtenant
not elected by Landlord pursuant to Section 3(a) hereof.

6. Subtenant hereby agrees to perform the obligations of Licensee under the
Parking License that relate to Subtenant’s use of the parking spaces and related
rights under the Parking License. Subtenant shall be liable to Parking Licensor,
jointly and severally with Tenant, to the extent of the obligations undertaken
by or attributable to Subtenant under the Sublease or this Consent, for the
performance of Tenant’s agreements under the Parking License.

7. Subtenant hereby acknowledges that it is familiar with all of the terms and
provisions of the Master Lease and the Parking License and agrees not to do or
omit to do anything that would cause Tenant to be in breach of the Master Lease
or the Parking License. Any such act or omission shall also constitute a breach
of the Master Lease or the Parking License, as applicable, and this Consent and
shall entitle Landlord to recover any damage, loss, cost, or expense that it
thereby suffers from Tenant and Subtenant, jointly and severally. Without
limiting the generality of the foregoing, Subtenant shall comply with and be
subject to the provisions of the Master Lease and the Parking License regarding
Tenant’s insurance (to the extent the same relate to the Sublease Premises and
the Licensed Premises) and waivers of subrogation and, upon Landlord’s request
from time to time, shall provide Landlord with such evidence of such compliance.
To the extent that any provision of the Sublease is inconsistent with the
provisions of the Master Lease, Subtenant agrees that it shall be bound by any
stricter provision set forth in the Master Lease.

8. Tenant and Subtenant, jointly and severally, shall be liable to reimburse
Landlord for any expenses, including reasonable attorneys’ fees, incurred in
enforcing any of the terms or provisions of this Consent.

9. No extension or termination of the Sublease that is not expressly set forth
in the Sublease, and no modification of the Sublease, will be binding upon
Landlord without Landlord’s prior written consent thereto. If the Master Lease
has been guaranteed, then Tenant shall deliver to Landlord a written approval of
the Sublease and this Consent by each such guarantor.

10. The agreements contained herein constitute the entire understanding between
the parties with respect to Landlord’s consent to the Sublease and Parking
Licensor’s consent to Subtenant’s use of the Licensed Premises , and shall
supersede any prior agreements, written or oral with respect to such consent.
Tenant and Subtenant warrant and agree that neither Landlord nor Parking
Licensor nor any of their agents or other representatives have made any
representations concerning the Premises or the Licensed Premises, their
condition, the Sublease, or the Master Lease or the Parking License.

11. Any notice, approval, consent and other like communication hereunder shall
be effective only if given in writing and shall be deemed duly served (i) if and
when hand delivered, (ii) if and when mailed prepaid certified or registered
mail, or (iii) the next business day if sent by national recognized overnight
courier which provides evidence of delivery (in any case,

 

4



--------------------------------------------------------------------------------

whether or not accepted for delivery), in each case addressed to the parties at
the addresses set forth in this Consent, with the Subtenant’s address to be
changed to the Sublease Premises after the commencement of the Sublease term (or
to the extent any such address(es) are not so listed, then to the Landlord at
the Landlord’s notice address applicable under the Master Lease, or to Tenant or
Subtenant at the address of the Premises or of the Sublease Premises,
respectively). Any party may change its address for notice by giving notice in
the manner hereinabove provided.

12. Notwithstanding anything to the contrary in the Sublease, (a) none of the
Master Lease, the Sublease, the Parking License nor this Consent shall be
deemed, nor are they intended, to grant to Subtenant any rights whatsoever
against Landlord or Parking Licensor (except for the rights set forth in the
second paragraph of Section 4(a) of this Consent), (b) Subtenant hereby
acknowledges and agrees that its sole remedy for any alleged or actual breach of
its rights in connection with the Sublease or the Parking License shall be
solely against Tenant, that it is not a third party beneficiary under the Master
Lease or the Parking License, and that it is not entitled to assert, against
Landlord or Parking Licensor, any of Tenant’s rights under the Master Lease or
the Parking License or any claims arising under the Sublease, whether in its own
right, on behalf of Tenant, by a purported assignment of Tenant’s rights under
the Master Lease to Subtenant, or otherwise, and (c) Tenant and Subtenant shall
be jointly and severally liable to Landlord and Parking Licensor for all charges
for services from time to time rendered by Landlord or its agents to the
Sublease Premises or the Licensed Premises or to Subtenant in connection with
the Sublease Premises or the Licensed Premise, whether the same are for ordinary
services (such as electricity), separately reimbursable services (such as
after-hours HVAC or other special or extra services), or otherwise, whether the
same are requested by Tenant or Subtenant or their respective representatives,
and whether or not the same are permitted or prohibited by, or referenced in,
the Master Lease, the Parking License or the Sublease, and Tenant and Subtenant
shall be responsible, as between themselves, for allocating responsibility for
such charges. Landlord may in its sole discretion disregard, refuse, or decline
to respond to any requests from time to time made by Subtenant directly to
Landlord for any such services, approvals, or otherwise.

13. Without limiting the provisions of Section 3.2 and any other applicable
provisions of the Master Lease, Landlord hereby conditionally approves the plans
for TI Work described in Exhibit B attached hereto, subject, however, to
resolution of the issues raised in the Memorandum dated November 17, 2015 from
Bradley Cardoso of Hobbs Brook Management LLC to Mary Kay Smith of Cushman &
Wakefield, a copy of which is attached hereto as Exhibit B-1, in a manner
reasonably acceptable to Landlord. Accordingly, Tenant shall construct such
TI Work subject to and in accordance with the provisions of said Section 3.2,
and all other applicable provisions, of the Master Lease. Without limiting the
provisions of Section 3.2, Section 5.1.9 and any other applicable provisions of
the Master Lease, attached hereto as Exhibit C is Landlord’s Removal Notice with
respect to the items of TI Work shown in the plans described in Exhibit B.
Without limiting the provisions of Section 3.2, Section 5.1.9 and any other
applicable provisions of the Master Lease, Landlord consents to Subtenant’s
installation of a condenser unit on the Building’s roof as contemplated in such
plans, subject to the conditions specified in Exhibit D.

 

5



--------------------------------------------------------------------------------

14. Tenant and Subtenant agree, jointly and severally, to indemnify and hold
Landlord harmless from and against any loss, cost, expense, damage, or
liability, including reasonable attorneys’ fees, incurred as a result of a claim
by any person or entity (i) that it is entitled to a commission, finder’s fee or
like payment in connection with the Sublease or (ii) relating to or arising out
of the Sublease or any related agreements or dealings.

15. Tenant shall promptly pay Landlord’s expenses incurred in connection with
Tenant’s request for consent of the Sublease, as and to the extent provided in
the Master Lease.

16. Subtenant hereby warrants, represents and certifies to Landlord and Parking
Licensor that (a) Subtenant is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which such entity was organized;
(b) Subtenant has the authority to own its property and to carry on its business
as contemplated under the Sublease; (c) Subtenant is in compliance with all laws
and orders of public authorities applicable to Subtenant, (d) Subtenant is not
acting, directly or indirectly, for or on behalf of any person, group, entity,
or nation named by any Executive Order or the United States Treasury Department
as a terrorist, “Specially Designated National and Blocked Person”, or other
banned or blocked person, group, entity, nation, or transaction pursuant to any
law, order, rule, or regulation that is enforced or administered by the Office
of Foreign Assets Control or other governmental agency and that it is not
engaged in this transaction, directly or indirectly, on behalf of, or
instigating or facilitating this transaction, directly or indirectly, on behalf
of any such person, group, entity, or nation; (e) Subtenant has duly executed
and delivered this Consent; (f) the execution, delivery and performance by
Subtenant of this Consent (i) are within the powers of Subtenant, (ii) have been
duly authorized by all requisite action, (iii) will not violate any provision of
law or any order of any court or agency of government, or any agreement or other
instrument to which Subtenant is a party or by which it or any of its property
is bound, and (iv) will not result in the imposition of any lien or charge on
any of Subtenant’s property, except by the provisions of this Consent; and
(g) the Consent is a valid and binding obligation of Subtenant in accordance
with its terms. Subtenant hereby agrees to defend, indemnify, and hold harmless
Landlord from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including attorneys’ fees and costs) arising from or
related to any breach of the foregoing warranty, representation, and
certification. The provisions of this Section 16 shall survive the expiration or
earlier termination of the term of the Sublease.

17. Landlord and Parking Licensor shall not be considered to have consented to
the Sublease or Subtenant’s use of the Licensed Premises unless and until this
Consent is executed and delivered by Landlord, Parking Licensor, Tenant, and
Subtenant. The submission of this Consent to Tenant or Subtenant for review or
for execution, or any course of negotiations or communications with respect to
the proposed Sublease, shall not constitute or be deemed to constitute
Landlord’s consent to the Sublease or Parking Licensor’s consent to Subtenant’s
use of the Licensed Premises, an undertaking to provide such consent, a waiver
of any right of Landlord to request and review financial information,
references, and other information regarding Subtenant, its business and
principals, and proposed activities in the Sublease Premises, or to recapture or
terminate the Master Lease as to the Sublease Premises, or other undertaking to
provide such consent or waiver. Any liability of Landlord or Parking Licensor to
Tenant under or in connection with this Consent, and any liability of Landlord
or Parking

 

6



--------------------------------------------------------------------------------

Licensor to Subtenant, including without limitation liability under or in
connection with the Sublease or the Parking License or arising in any way from
Subtenant’s use or occupancy of the Sublease Premises or the Licensed Premises,
shall be limited to the same extent as Landlord’s and Parking Licensor’s
liability to Tenant is limited under the Master Lease and the Parking License.

18. This Consent shall be binding upon and shall inure to the benefit of
Landlord, Parking Licensor, Tenant, and Subtenant and their respective
successors and permitted assigns.

19. This Consent may be executed in multiple counterparts, each of which shall
be deemed an original and all of which together shall constitute a single
agreement, and shall be governed by the laws of The Commonwealth of
Massachusetts.

[Remainder of this page intentionally left blank]

 

7



--------------------------------------------------------------------------------

EXECUTED under seal as of the date first written above.

 

LANDLORD:

275 WYMAN LLC,

a Delaware limited liability company

By:  

/s/ Kevin T. Gammons

  Name:   Kevin T. Gammons   Manager TENANT:

CIMPRESS USA INCORPORATED,

a Delaware corporation

By:  

/s/ Sean Quinn

  Name:   Sean Quinn   Title:   SVP, CFO SUBTENANT:

CHIASMA, INC.,

a Delaware corporation

By:  

/s/ Mark Leuchtenberger

  Name:   Mark Leuchtenberger   Title:   President & CEO

 

8



--------------------------------------------------------------------------------

JOINDER

The undersigned, 404 Wyman LLC, a Delaware limited liability company, an
affiliate of Landlord, being the owner of the land on which Tenant has parking
rights pursuant to the Parking License (and the Additional Parking License, as
defined in the Lease), hereby joins in the execution of this Consent to Sublease
for the purpose of consenting to Subtenant’s use of Subtenant’s proportionate
share of Tenant’s parking spaces as described in Section 14 of the Sublease.

IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the day and
year first above written.

 

404 WYMAN LLC, a Delaware limited liability company By:  

/s/ Kevin T. Gammons

  Name:   Kevin T. Gammons   Manager



--------------------------------------------------------------------------------

EXHIBIT A

Copy of Executed Sublease

(attached hereto)



--------------------------------------------------------------------------------

EXHIBIT B

List of Conditionally Approved Plans

(attached hereto)



--------------------------------------------------------------------------------

EXHIBIT B-1

Comments to Conditionally Approved Plans

(attached hereto)



--------------------------------------------------------------------------------

EXHIBIT C

Landlord’s Removal Notice

Landlord requires Tenant, in accordance with Section 5.1.9 of the Master Lease,
to remove the following items and restore any damage caused thereby upon the
expiration or earlier termination of the Master Lease; provided, however, if
Landlord takes over all of the right, title and interest of Tenant, as
sublandlord under the Sublease, pursuant to Section 4(a) of this Consent, then
without waiving any rights or remedies against Tenant to which Landlord may be
entitled on account of any breach by Tenant of its obligations under the Master
Lease, Subtenant shall remove such items and restore any damage caused thereby
upon the expiration or earlier termination of any period under said Section 4(a)
to which Subtenant is permitted or entitled to remain in the Premises:

 

  1. Two (2) UPS Units;

 

  2. The rooftop condenser and associated refrigerant piping.

As between Tenant and Subtenant, Subtenant covenants to Tenant that it will
either, at Tenant’s election, (a) remove the two above-referenced items prior to
expiration or earlier termination of the Sublease Term in accordance with all
applicable provisions of the Master Lease, the Sublease and this Consent, or
(b) reimburse Tenant within thirty (30) days after demand therefor accompanied
by reasonable supporting documentation for the costs incurred by Tenant in
removing such items. Tenant will make such election at least sixty (60) days
prior to the expiration of the Sublease Term, or Tenant may elect not to have
such items removed. Tenant’s failure to make an election by the date that is
sixty (60) days prior to expiration of the Sublease Term shall be deemed an
election to select clause (a) above



--------------------------------------------------------------------------------

EXHIBIT D

Condenser Unit Conditions

Tenant shall install the rooftop condenser unit (the “Rooftop Equipment”) in the
area shown on the plans approved by Landlord (the “Rooftop Installation Area”)
at no cost or expense to Landlord in accordance with all of the provisions of
the Master Lease. Tenant shall have reasonable access to the roof to maintain
and operate the Rooftop Equipment subject to reasonable requirements by
Landlord. Prior to commencing installation, Tenant shall obtain and provide
Landlord with (a) copies of all required governmental and quasi-governmental
permits, licenses and authorizations required to install and operate the Rooftop
Equipment, all of which Tenant will obtain at its sole cost and expense and
which Tenant will maintain at all times during the operation of the Rooftop
Equipment, (b) a certificate of insurance evidencing insurance coverage as
required under the Master Lease and any other insurance reasonably required by
Landlord for the installation or operation of the Rooftop Equipment. Tenant
shall not install or operate any Rooftop Equipment until it receives prior
written approval of the plans for such work in accordance Section 3.2 of the
Master Lease. Landlord may further condition its approval if the installation or
operation of Rooftop Equipment reasonably would be expected to damage the
structural integrity of the Building or impair or void any roof warranty. All
Rooftop Equipment shall be screened or otherwise reasonably designed as
reasonably designated by Landlord.

Tenant shall (a) repair any damage to the roof of the Building or the Building
systems caused by the installation or operation of the Rooftop Equipment,
(b) operate and maintain the Rooftop Equipment so that it does not cause
interference with any mechanical or other systems either located at or servicing
the Building at the time of installation, (c) Tenant shall always comply with
the roof warranty governing the protection of the roof and modifications to the
roof, and (d) install, maintain and operate the Rooftop Equipment in accordance
with all applicable laws. At Landlord’s request, Tenant shall engage Landlord’s
roofer before beginning any rooftop installations or repairs of Rooftop
Equipment and shall always comply with the roof warranty governing the
protection of the roof and modifications to the roof. Tenant, at its sole cost
and expense, shall inspect the Rooftop Installation Area periodically and
correct any loose bolts, fittings or other appurtenances and shall repair any
damage to the roof caused by the installation or operation of the Rooftop
Equipment. Tenant agrees that the installation, operation and removal of Rooftop
Equipment shall be at its sole risk. Tenant shall indemnify and defend Landlord
and its property manager against any liability, claim or cost, including
reasonable attorneys’ fees, incurred in connection with the loss of life,
personal injury, damage to property or business or any other loss or injury
(except to the extent due to the negligence or willful misconduct of Landlord or
its employees, agents, contractors or invitees) arising out of the installation,
use, operation, or removal of Rooftop Equipment by Tenant or its employees,
agents, contractors, or invitees. If the Rooftop Equipment installed by Tenant
causes physical damage to the structural integrity of the roof, roof membrane or
the Building, impairs the roof warranty, or materially interferes with any
mechanical or other systems serving the Building and Landlord notifies Tenant
thereof in writing, Tenant shall within ten (10) business days following written
notice from Landlord, commence repair or otherwise commence remedy of any such
damage, impairment or interference.



--------------------------------------------------------------------------------

Upon the expiration or earlier termination of the Master Lease, Tenant, at its
sole cost and expense, shall (i) remove the Rooftop Equipment from the Rooftop
Installation Area in accordance with the provisions of the Master Lease and
(ii) leave the Rooftop Installation Area in good order and repair, reasonable
wear and tear excepted. If Tenant does not remove the Rooftop Equipment when so
required, Landlord may remove and dispose of it and charge Tenant for all
reasonable costs and expenses so incurred.

Subtenant shall be jointly and severally liable with Tenant for the obligations
of Tenant under this Exhibit D.

As between Tenant and Subtenant, from and after installation of the Rooftop
Equipment until expiration of the Sublease Term, Subtenant shall keep in place,
at Subtenant’s sole cost and expense, a service contract reasonably acceptable
to Tenant with a vendor reasonably acceptable to Tenant, covering all Rooftop
Equipment. If Subtenant fails to do so, Tenant may do so at Subtenant’s expense,
to be reimbursed as additional rent under the Sublease. All of Subtenant’s
maintenance and indemnity obligations with respect to the Subleased Premises
under the Sublease shall apply as well to the Rooftop Equipment as if the same
were part of the Premises.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

List of Conditionally Approved Plans

(attached hereto)



--------------------------------------------------------------------------------

      

DRAWING LIST - GENERAL

         

DWG. NO.

  

DRAWING NAME

  

ISSUE DATE

  

LATEST

ISSUE

DATE

G-000_1    COVER    11/02/15    G-001    GENERAL NOTES & DRAWING LIST   
11/02/15    G-002    LIFE SAFETY CODE SUMMARY    11/02/15   

DRAWING LIST

DRAWING
NO.

  

DRAWING NAME

  

ISSUE DATE

  

REVISED

A-000    GENERAL NOTES       A-010    PARTITION TYPES    11/02/15    A-112   
LEVEL 2 NEW CONSTRUCTION & DEMO PLAN    11/02/15    A-202    LEVEL 2 SOUTH RCP
   11/02/15    A-220    CEILING DETAILS    11/02/15    A-221    CEILING DETAILS
   11/02/15    A-222    CEILING DETAILS    11/02/15    A-450    INTERIOR
ELEVATIONS    11/02/15    A-620    INTERIOR DETAILS    11/02/15    A-670   
MILLWORK SECTIONS & DETAILS    11/02/15    A-820    DOOR SCHEDULES 1    11/02/15
   A-821    DOOR DETAILS    11/02/15    A-900    MATERIALS & FINISH SCHEDULES   
11/02/15    A-902    SECOND FLOOR SOUTH FLOOR FINISH PLAN    11/02/15    A-922
   SECOND FLOOR SOUTHWALL FINISH PLAN    11/02/15    A-932    SECOND FLOOR SOUTH
FURNITURE PLAN    11/02/15    FIRE PROTECTION FA-001    FIRE ALARM LEGEND,
DETAILS & NOTES    11/02/15    FA-102B    FIRE ALARM LEVEL 2 PLAN SOUTH   
11/02/15    FP-001    FIRE PROTECTION LEGEND, DETAILS & NOTES    11/02/15   
FP-102B    FIRE PROTECTION LEVEL 2 PLAN SOUTH    11/02/15    PLUMBING P-001   
PLUMBING LEGEND AND DIAGRAM SHEET    11/02/15    P-101B    PLUMBING LEVEL 1 PLAN
SOUTH    11/02/15    P-102B    PLUMBING LEVEL 2 PLAN SOUTH    11/02/15    HVAC
H-001    HVAC LEGEND AND GENERAL NOTES    11/02/15    H-102B    HVAC LEVEL 2
PLAN SOUTH    11/02/15    H-106B    HVAC ROOF PLAN SOUTH    11/02/15    H-201   
HVAC SCHEDULES    11/02/15    H-301    HVAC DETAILS    11/02/15    ELECTRICAL
E-001    ELECTRICAL LEGEND AND NOTES    11/02/15    E-002    ELECTRICAL
SCHEDULES RISER DIAGRAM    11/02/15    E-003    ELECTRICAL DETAILS    11/02/15
   E-004    ELECTRICAL TYPICAL NLIGHT DETAILS    11/02/15    E-102B   
ELECTRICAL LIGHTING LEVEL 2 PLAN SOUTH    11/02/15    E-202B    ELECTRICAL POWER
LEVEL 2 PLAN SOUTH    11/02/15   

 

2



--------------------------------------------------------------------------------

EXHIBIT B-1

Comments to Conditionally Approved Plans

(attached hereto)



--------------------------------------------------------------------------------

LOGO [g116551ex10_14pg078.jpg]

Memo

 

To:    MaryKay Smith    Sr. Project Manager    Cushman & Wakefield From:   
Bradley Cardoso cc:    Kevin Casey Date:    November 17, 2015 Re:    275 Wyman
St Second Floor. Construction Document Review for Chiasma sub-tenant

 

 

Below please find Hobbs Brook Management’s review of the Tenant’s Construction
Documents per Lease Section 3.2.2 and Appendix D.

A-010:

Missing wall type 3D which is used at fire extinguishers.

A-112:

Wall type is missing for undeveloped section of second floor south.

A-202:

Locate required access panel for VAV-2 in room 201. This access panel will be
installed in the gypsum ceiling. I suggest that VAV-2 be moved to the ACT
ceiling for ease of access and aesthetics.

Several VAV’s, FPT’s are located above gypsum soffits. Show required access
panels or move equipment above ACT ceilings.

A-220:

Provide stamped structural design for the operable partition support in detail
8/220.

Provide fire rated wood blocking at the head of glass in detail 11/220.

Provide metal stud bracing for header wall in detail 11/220.

A-221:

Where is detail 1/221 being used?

A-620:

Provide certification from Kawneer and PPG stating that the “Mull It Over”
product will not affect the glass or curtain wall performance

A-821:

Detail S- Provide Fire Proofing of slab if the recessed door closer reduces the
concrete slab depth to below the minimum allowed in UL#D916.

 

2



--------------------------------------------------------------------------------

H-1068:

Roofing to be done by Greenwood Industries in order to maintain roof warranty.
ACU-1 and curb to be submitted to FM Global for review of wind load resistance.
Provide Acoustic engineer review of curb and ACU-1 for sound transfer and
vibration.

078100-Fireproofing:

Fireproofing material to be Cafco 300, no substitutions. Owner to review
patching and fireproofing condition prior to ceiling installation.

078400-Firestopping:

Firestopping to be installed by an FM Global approved installer. Contractor to
submit certifications To FM Global for review.

087100:

Lock Cylinders-Best Interchangeable “7 Pin”.

Locksets to be Schlage L9000x17A-no substit

Closers to be Dorma-No substitutions. LCN and Norton are not acceptable equals.

092116:

Steel framing for walls and ceilings to be 22 gauge or thicker.

092120:

Is there any shaft-wall on this project?

104400:

Specify a cabinet with a 6” depth –Larson 2409-R7 which was used in the base
building.

283100:

Add section stating that all Fire Alarm components are to be FM Global approved.
FM is included in the reference standards but it should be made clearer to the
sub contractor. All products to be submitted to FM Global for review.

210000:

Add section stating that all Fire Protection components are to be FM Global
approved. FM is included in the reference standards but it should be made
clearer to the sub contractor. All products to be submitted to FM Global for
review.

HVHC:

Both VAV & FPT boxes are specified to deliver a minimum 30% primary air which is
high based on the fact that the interior vav boxes don’t have reheat capability
which is going to over cool most interior spaces.

Location of condensing ACU-1 is right in the middle of the walk way. It needs to
be relocated closer to the Wyman Street side of the walk way between the two
roof top units

Condensing unit roofing detail number 14 on page H-301 not FM Global approved.

These items are in the Hvac specifications, Not sure if they are boiler plate or
not

Calls for separate control system?

2.22 AUTOMATIC TEMPERATURE CONTROL SYSTEM (DDC)

A. General

Furnish and install, as hereinafter specified, a combination direct
digital/electric/electronic temperature control system and Facilities Management
and Control System (FMCS).

This control system, as specified hereafter, shall be a separate stand-alone
control system from the Base Core & Shell system.

Calls for override for occupancy?

Each room sensor shall also include the following auxiliary devices:

Set point Adjustment Dial

Temperature Indicator

Override Switch

 

3



--------------------------------------------------------------------------------

The set point adjustment dial shall allow for modification of the temperature by
the occupant. Set point adjustment may be locked out, overridden or limited as
to time or temperature through software by an authorized operator at the central
work station, SDC or via the portable programming tool. In lieu of an integral
adjustment dial, provide a separate dial mounted on a stainless steel wall plate
adjacent to the sensor to perform the specified functionality.

The temperature indicator shall be a bi-metal or mercury thermometer and shall
be visible without removing the sensor cover. In lieu of integral indication,
provide a separate thermometer or digital readout mounted on a stainless steel
wall plate adjacent to the sensor for local temperature indication. The override
switch shall initiate override of the night setback mode to normal (day)
operation when activated by the occupant. The override function may be locked
out, overridden or limited as to the time through software by an authorized
operator at the central work station Calls for Co2 control, But Hvac drawings
don’t show which boxes have Co2 control and if those boxes have reheat
capability to prevent over cooling in rooms indicated to have CO2 sensing, i.e.
Conference Rooms, Training Rooms, Employee Lounge, & etc. The CO2 sensor shall
be interlocked with the VV box controller. When the room CO2 sensor reading
exceeds 530 ppm above the outside air baseline.

 

4



--------------------------------------------------------------------------------

EXHIBIT C

Landlord’s Removal Notice

Landlord requires Tenant, in accordance with Section 5.1.9 of the Master Lease,
to remove the following items and restore any damage caused thereby upon the
expiration or earlier termination of the Master Lease; provided, however, if
Landlord takes over all of the right, title and interest of Tenant, as
sublandlord under the Sublease, pursuant to Section 4(a) of this Consent, then
without waiving any rights or remedies against Tenant to which Landlord may be
entitled on account of any breach by Tenant of its obligations under the Master
Lease, Subtenant shall remove such items and restore any damage caused thereby
upon the expiration or earlier termination of any period under said Section 4(a)
to which Subtenant is permitted or entitled to remain in the Premises:

 

  1. Two (2) UPS Units;

 

  2. The rooftop condenser and associated refrigerant piping.

As between Tenant and Subtenant, Subtenant covenants to Tenant that it will
either, at Tenant’s election, (a) remove the two above-referenced items prior to
expiration or earlier termination of the Sublease Term in accordance with all
applicable provisions of the Master Lease, the Sublease and this Consent, or
(b) reimburse Tenant within thirty (30) days after demand therefor accompanied
by reasonable supporting documentation for the costs incurred by Tenant in
removing such items. Tenant will make such election at least sixty (60) days
prior to the expiration of the Sublease Term, or Tenant may elect not to have
such items removed. Tenant’s failure to make an election by the date that is
sixty (60) days prior to expiration of the Sublease Term shall be deemed an
election to select clause (a) above



--------------------------------------------------------------------------------

EXHIBIT D

Condenser Unit Conditions

Tenant shall install the rooftop condenser unit (the “Rooftop Equipment”‘) in
the area shown on the plans approved by Landlord (the “Rooftop Installation
Area”) at no cost or expense to Landlord in accordance with all of the
provisions of the Master Lease. Tenant shall have reasonable access to the roof
to maintain and operate the Rooftop Equipment subject to reasonable requirements
by Landlord. Prior to commencing installation, Tenant shall obtain and provide
Landlord with (a) copies of all required governmental and quasi-governmental
permits, licenses and authorizations required to install and operate the Rooftop
Equipment, all of which Tenant will obtain at its sole cost and expense and
which Tenant will maintain at all times during the operation of the Rooftop
Equipment, (b) a certificate of insurance evidencing insurance coverage as
required under the Master Lease and any other insurance reasonably required by
Landlord for the installation or operation of the Rooftop Equipment. Tenant
shall not install or operate any Rooftop Equipment until it receives prior
written approval of the plans for such work in accordance Section 3.2 of the
Master Lease. Landlord may further condition its approval if the installation or
operation of Rooftop Equipment reasonably would be expected to damage the
structural integrity of the Building or impair or void any roof warranty. All
Rooftop Equipment shall be screened or otherwise reasonably designed as
reasonably designated by Landlord.

Tenant shall (a) repair any damage to the roof of the Building or the Building
systems caused by the installation or operation of the Rooftop Equipment,
(b) operate and maintain the Rooftop Equipment so that it does not cause
interference with any mechanical or other systems either located at or servicing
the Building at the time of installation (c) Tenant shall always comply with the
roof warranty governing the protection of the roof and modifications to the
roof, and (d) install, maintain and operate the Rooftop Equipment in accordance
with all applicable laws. At Landlord’s request, Tenant shall engage Landlord’s
roofer before beginning any rooftop installations or repairs of Rooftop
Equipment and shall always comply with the roof warranty governing the
protection of the roof and modifications to the roof. Tenant, at its sole cost
and expense, shall inspect the Rooftop Installation Area periodically and
correct any loose bolts, fittings or other appurtenances and shall repair any
damage to the roof caused by the installation or operation of the Rooftop
Equipment. Tenant agrees that the installation, operation and removal of Rooftop
Equipment shall be at its sole risk. Tenant shall indemnify and defend Landlord
and its property manager against any liability, claim or cost, including
reasonable attorneys’ fees, incurred in connection with the loss of life,
personal injury, damage to property or business or any other loss or injury
(except to the extent due to the negligence or willful misconduct of Landlord or
its employees, agents, contractors or invitees) arising out of the installation,
use, operation, or removal of Rooftop Equipment by Tenant or its employees,
agents, contractors, or invitees. If the Rooftop Equipment installed by Tenant
causes physical damage to the structural integrity of the roof, roof membrane or
the Building, impairs the roof warranty, or materially interferes with any
mechanical or other systems serving the Building and Landlord notifies Tenant
thereof in writing, Tenant shall within ten (10) business days following written
notice from Landlord, commence repair or otherwise commence remedy of any such
damage, impairment or interference.



--------------------------------------------------------------------------------

Upon the expiration or earlier termination of the Master Lease, Tenant, at its
sole cost and expense, shall (i) remove the Rooftop Equipment from the Rooftop
Installation Area in accordance with the provisions of the Master Lease and
(ii) leave the Rooftop Installation Area in good order and repair, reasonable
wear and tear excepted. If Tenant does not remove the Rooftop Equipment when so
required, Landlord may remove and dispose of it and charge Tenant for all
reasonable costs and expenses so incurred.

Subtenant shall be jointly and severally liable with Tenant for the obligations
of Tenant under this Exhibit D.

As between Tenant and Subtenant, from and after installation of the Rooftop
Equipment until expiration of the Sublease Term, Subtenant shall keep in place,
at Subtenant’s sole cost and expense, a service contract reasonably acceptable
to Tenant with a vendor reasonably acceptable to Tenant, covering all Rooftop
Equipment. If Subtenant fails to do so, Tenant may do so at Subtenant’s expense,
to be reimbursed as additional rent under the Sublease. All of Subtenant’s
maintenance and indemnity obligations with respect to the Subleased Premises
under the Sublease shall apply as well to the Rooftop Equipment as if the same
were part of the Premises.

 

2